Exhibit 10.1

 

(EXECUTION COPY)

 

--------------------------------------------------------------------------------

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC

 

A Delaware Limited Liability Company

 

--------------------------------------------------------------------------------

 

SIXTH AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

Effective as of July 2, 2015

 

THE COMPANY INTERESTS REPRESENTED BY THIS SIXTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS.  SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED
OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR
EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.

 

THE COMPANY INTERESTS REPRESENTED BY THIS SIXTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON
TRANSFER SPECIFIED IN THE SECOND AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT,
DATED AS OF SEPTEMBER 26, 2014, BY AND AMONG THE COMPANY AND CERTAIN INVESTORS,
AS AMENDED OR MODIFIED FROM TIME TO TIME, AND THE COMPANY RESERVES THE RIGHT TO
REFUSE THE TRANSFER OF SUCH INTERESTS UNTIL SUCH TRANSFER IS IN COMPLIANCE WITH
SUCH SECURITYHOLDERS AGREEMENT.  A COPY OF THE SECOND AMENDED AND RESTATED
SECURITYHOLDERS AGREEMENT SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER OF
SUCH INTERESTS UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

Section 1.1

Definitions

2

Section 1.2

Terms Generally

13

ARTICLE II GENERAL PROVISIONS

14

Section 2.1

Formation

14

Section 2.2

Name

14

Section 2.3

Term

14

Section 2.4

Purpose; Powers

14

Section 2.5

Foreign Qualification

15

Section 2.6

Registered Office; Registered Agent; Principal Office; Other Offices

15

Section 2.7

No State-Law Partnership

15

ARTICLE III CAPITALIZATION; REDEMPTION RIGHTS

15

Section 3.1

Units; Initial Capitalization; Schedules

15

Section 3.2

Authorization and Issuance of Additional Units

16

Section 3.3

Authorization and Issuance of the Incentive Units; Service Providers

16

Section 3.4

Capital Accounts

17

Section 3.5

Negative Capital Accounts

17

Section 3.6

No Withdrawal

17

Section 3.7

Loans From Unitholders

17

Section 3.8

No Right of Partition

18

Section 3.9

Non-Certification of Units; Legend; Units Are Securities

18

ARTICLE IV DISTRIBUTIONS

18

Section 4.1

Distributions; Priority

18

Section 4.2

Priority over Form of Consideration

20

Section 4.3

Successors

20

Section 4.4

Tax Distributions

20

Section 4.5

Security Interest and Right of Set-Off

21

Section 4.6

Certain Distributions

21

ARTICLE V ALLOCATIONS

21

Section 5.1

Allocations

21

Section 5.2

Special Allocations

21

Section 5.3

Tax Allocations

22

Section 5.4

Unitholders’ Tax Reporting

23

Section 5.5

Indemnification and Reimbursement for Payments on Behalf of a Unitholder

23

ARTICLE VI MANAGEMENT

23

Section 6.1

The Board of Managers; Delegation of Authority and Duties

23

Section 6.2

Establishment of Board of Managers

25

Section 6.3

Board of Managers Meetings

27

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 6.4

Chairman and Vice Chairman

28

Section 6.5

Approval or Ratification of Acts or Contracts

28

Section 6.6

Action by Written Consent

28

Section 6.7

Meetings by Telephone Conference or Similar Measures

28

Section 6.8

Officers

28

Section 6.9

Management Matters

29

Section 6.10

Consent Rights

29

Section 6.11

Securities in Subsidiaries

30

Section 6.12

Liability of Unitholders

30

Section 6.13

Indemnification by the Company

30

ARTICLE VII WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION
OF NEW MEMBERS

31

Section 7.1

Unitholder Withdrawal

31

Section 7.2

Dissolution

31

Section 7.3

Transfer by Unitholders

32

Section 7.4

Admission or Substitution of New Members

32

Section 7.5

Compliance with Law

33

Section 7.6

Public Offering

33

ARTICLE VIII BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX
MATTERS

36

Section 8.1

Books and Records; Management Interviews

36

Section 8.2

Financial Statements and Other Information

36

Section 8.3

Fiscal Year; Taxable Year

38

Section 8.4

Certain Tax Matters

38

ARTICLE IX MISCELLANEOUS

39

Section 9.1

Schedules

39

Section 9.2

Governing Law

39

Section 9.3

Successors and Assigns

39

Section 9.4

Confidentiality

39

Section 9.5

Amendments

40

Section 9.6

Notices

40

Section 9.7

Counterparts

41

Section 9.8

Power of Attorney

41

Section 9.9

Entire Agreement

41

Section 9.10

Arbitration

42

Section 9.11

Waiver of Jury Trial

42

Section 9.12

Severability

42

Section 9.13

Creditors

42

Section 9.14

Waiver

43

Section 9.15

Further Action

43

Section 9.16

Delivery by Facsimile or Email

43

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule A

—

Schedule of Units

Schedule B

—

Schedule of Members

 

iii

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
21ST CENTURY ONCOLOGY INVESTMENTS, LLC
A Delaware Limited Liability Company

 

This SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of 21st
Century Oncology Investments, LLC (f/k/a Radiation Therapy Investments LLC), a
Delaware limited liability company (the “Company”), dated and effective as of
July 2, 2015 (this “Agreement”), is approved and adopted by the Board of
Managers of the Company on the date hereof with consent of the Vestar Majority
Holders and Members in accordance with Section 9.5 of the Prior Agreement (as
defined below).  Any reference in this Agreement to Vestar or any other Member
shall include such Member’s Successors in Interest, to the extent such
Successors in Interest have become Substituted Members in accordance with the
provisions of this Agreement.

 

WHEREAS, the Company was formed as a limited liability company pursuant to the
Act by the filing of its Certificate of Formation with the Secretary of State of
the State of Delaware on October 9, 2007;

 

WHEREAS, the Company executed and delivered that certain Limited Liability
Company Agreement of the Company on October 10, 2007;

 

WHEREAS, on February 21, 2008, pursuant to that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated as of October 19, 2007, by and among
21st Century Oncology, Inc. (f/k/a Radiation Therapy Services, Inc.), a Delaware
corporation (“Opco”), 21st Century Oncology Holdings, Inc., a Delaware
corporation and a wholly-owned subsidiary of the Company (formerly known as
Radiation Therapy Services Holdings, Inc. “Holdings”), RTS MergerCo, Inc., a
Florida corporation and wholly-owned subsidiary of Holdings (“Merger Sub”), and
the Company (solely for purpose of Section 7.2 thereof), (i) Merger Sub merged
with and into Opco, with Opco surviving as a direct wholly-owned Subsidiary of
Radiation Therapy Services Holdings, Inc. (the “Parent”), and (ii) certain
Management Members either contributed common stock of Opco to the Company or
invested cash in the Company, in each case, in exchange for Preferred Units and
Class A Units of the Company pursuant to certain Management Stock Contribution
and Unit Subscription Agreements (the “Contribution Agreements”);

 

WHEREAS, the Company and its Members entered into a Second Amended and Restated
Limited Liability Company Agreement on March 25, 2008;

 

WHEREAS, the Company and its Members entered into a Third Amended and Restated
Limited Liability Company Agreement on June 11, 2012;

 

WHEREAS, the Company and its Members entered into a Fourth Amended and Restated
Limited Liability Company Agreement on December 9, 2013 (as amended by the First
Amendment (as defined below), the “Fourth Agreement”);

 

WHEREAS, the Board of Managers of the Company, with the consent of the Vestar
Majority Holders, approved and adopted Amendment No. 1 to the Fourth Agreement
on July 28, 2014 (the “First Amendment”);

 

WHEREAS, the Company and its Members entered into a Fifth Amended and Restated
Limited Liability Company Agreement on September 26, 2014 (the “Prior
Agreement”) in connection with the issuance of Series A Convertible Preferred
Stock by Holdings (the “Convertible Preferred Stock”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Vestar Majority Holders and Majority Preferred Stockholders have
consented to the amendment of the Prior Agreement as provided herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, each intending to be legally bound, agree that the
Prior Agreement is hereby amended and restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Definitions.

 

Unless the context otherwise requires, the following terms shall have the
following meanings for purposes of this Agreement:

 

“30% Rule” means those restrictions set out in section 13 of the Canada Pension
Plan Investment Board Regulations, SOR/99-190, that prohibit CPPIB from
investing directly or indirectly in the securities of a corporation to which are
attached more than 30% of the votes that may be cast to elect the directors of
that corporation.

 

“AAA” has the meaning set forth in Section 9.10(a).

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. L. Sections
18-101 et seq., as it may be amended from time to time, and any successor to the
Act.

 

“Additional Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of having received its Membership
Interest from the Company and not from any other Member or Assignee.

 

“Adjusted Capital Account Deficit” means, with respect to any Person’s Capital
Account as of the end of any taxable year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Capital Account
balance shall be (i) reduced for any items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6), and (ii) increased for any amount
such Person is obligated to contribute or is treated as being obligated to
contribute to the Company pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or Regulations Sections 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

 

“Affiliate” when used with reference to another Person means any Person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other Person.  In
addition, Affiliates of a Member shall include all partners, officers,
directors, employees and former partners, officers and employees of, all
consultants or advisors to, and all other Persons who directly or indirectly
receive compensation from, such Member.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or any portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not a Member.

 

“Assumed Tax Rate” means, for any taxable year, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in New York, New York (or, if higher,

 

2

--------------------------------------------------------------------------------


 

a corporation doing business in New York, New York), taking account of any
differences in rates applicable to ordinary income, dividends and capital gains
and any allowable deductions in respect of such state and local taxes in
computing a Member’s liability for federal income tax; provided that the Assumed
Tax Rate for ordinary income initially shall be set at 45 percent, with the
right of the Vestar Majority Holders to request, by written notice to the
Company, a recomputation of the Assumed Tax Rate, which recomputation shall
remain in effect until such time as the Vestar Majority Holders request a
subsequent recomputation.

 

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events: (i) the filing of an application by such Person for, or a
consent to, the appointment of a trustee or custodian of such Person’s assets;
(ii) the filing by such Person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing such Person’s inability to pay its debts as they become
due; (iii) the failure of such Person to pay its debts as such debts become due;
(iv) the making by such Person of a general assignment for the benefit of
creditors; (v) the filing by such Person of an answer admitting the material
allegations of, or such Person’s consenting to, or defaulting in answering, a
Bankruptcy petition filed against him in any Bankruptcy proceeding or petition
seeking relief under Title 11 of the United States Code, as now constituted or
as hereafter amended; or (vi) the entry of an order, judgment or decree by any
court of competent jurisdiction adjudicating such Person a bankrupt or insolvent
or for relief in respect of such Person or appointing a trustee or custodian of
such Person’s assets and the continuance of such order, judgment or decree
unstayed and in effect for a period of 60 consecutive calendar days.

 

“Board of Managers” means the Board of Managers established pursuant to
Section 6.2(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required to close.

 

“Capital Account” has the meaning set forth in Section 3.4(a).

 

“Capital Contributions” means the amount of any cash or cash equivalents, or the
Fair Market Value of other property, that a Member contributes (or is deemed by
the Company to contribute) to the Company with respect to any Unit or other
Equity Securities issued pursuant to Article III (net of liabilities assumed by
the Company or to which such property is subject).

 

“CEO” means the Chief Executive Officer of the Company.

 

“Certificate” has the meaning set forth in Section 2.1.

 

“Certificate of Designations” has the meaning set forth in the Securityholders
Agreement.

 

“CFO” means the Chief Financial Officer of the Company.

 

“Change of Control” has the meaning set forth in the Securityholders Agreement.

 

“Class A Members” means the Members holding Class A Units.

 

“Class A Unitholders” means the Unitholders holding an Economic Interest in
Class A Units.

 

“Class A Units” means the Units having the rights and obligations specified with
respect to Class A Units in this Agreement.

 

“Class G Unitholders” means the Unitholders holding an Economic Interest in
Class G Units.

 

3

--------------------------------------------------------------------------------


 

“Class G Units” means the Units having the rights and obligations specified with
respect to Class G Units in this Agreement.

 

“Class M Unitholders” means the Unitholders holding an Economic Interest in
Class M Units.

 

“Class M Units” means the Units having the rights and obligations specified with
respect to Class M Units in this Agreement.

 

“Class MEP Fraction” means, as of any date of determination, the lesser of
(A) one and (B) a fraction, the numerator of which is the number of Class MEP
Units outstanding at the date of any such determination and the denominator of
which is the number of Class MEP Units authorized at the date of any such
determination, as each of the numerator and denominator may be adjusted in the
event of a recapitalization, split, dividend or other reclassification affecting
the Class MEP Units.

 

“Class MEP Unitholders” means the Unitholders holding an Economic Interest in
Class MEP Units.

 

“Class MEP Units” means the Units having the rights and obligations specified
with respect to Class MEP Units in this Agreement.

 

“Class N Unitholders” means the Unitholders holding an Economic Interest in
Class N Units.

 

“Class N Units” means the Units having the rights and obligations specified with
respect to Class N Units in this Agreement.

 

“Class O Unitholders” means the Unitholders holding an Economic Interest in
Class O Units.

 

“Class O Units” means the Units having the rights and obligations specified with
respect to Class O Units in this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.  Any reference herein to a particular
provision of the Code shall mean, where appropriate, the corresponding provision
in any successor statute.

 

“Common Stock” has the meaning set forth in the Securityholders Agreement.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations Section 1.704-2(d).

 

“Company Sale” shall mean the dissolution of the Company in accordance with this
Agreement or the consummation of a transaction, whether in a single transaction
or in a series of related transactions that are consummated contemporaneously
(or consummated pursuant to contemporaneous agreements), with any other Person
or group of related Persons (other than Vestar) on an arm’s-length basis,
pursuant to which such Person or group of related Persons (i) acquires (whether
by merger, stock purchase, recapitalization, reorganization, redemption,
issuance of capital stock or otherwise) more than 50 percent of (A) the Units of
the Company or (B) the total number of shares of Opco or Parent’s common stock
outstanding (in each case assuming that all Equity Securities convertible into
or exercisable for the Units of the Company or for shares of common stock of
Opco or Parent have been so converted or exercised), or (ii) acquires assets

 

4

--------------------------------------------------------------------------------


 

constituting all or substantially all of the assets of the Company’s
Subsidiaries on a consolidated basis; provided that in no event shall a Company
Sale be deemed to include any transaction effected for the purpose of
(x) changing, directly or indirectly, the form of organization or the
organizational structure of the Company or any of its Subsidiaries,
(y) contributing Equity Securities to entities controlled by the Company or
(z) issuing the Convertible Preferred Stock, or (iii) any Company Sale as
defined in the Certificate of Designations.

 

“Compensation Committee” means the compensation committee of the Board of
Managers, if any.  For the avoidance of doubt, if no Compensation Committee has
been formed by the Board of Managers (or if the Compensation Committee has been
dissolved by the Board of Managers), then all actions and decisions permitted or
required to be taken by the Compensation Committee hereunder shall be taken by
the Board of Managers.

 

“Control” means, when used with reference to any Person, the power to direct the
management or Policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); the terms “controlling” and “controlled” shall have meanings correlative
to the foregoing.

 

“Contribution Agreements” has the meaning set forth in the recitals hereof.

 

“Conversion” has the meaning set forth in Section 7.6(e).

 

“Convertible Preferred Stock” has the meaning set forth in the recitals hereof.

 

“Convertible Preferred Stockholders” has the meaning set forth in the
Securityholders Agreement.

 

“CPPIB” means the Canada Pension Plan Investment Board established under the
Canada Pension Plan Investment Board Act, S.C. 1997, c. 40.

 

“CPPIB Entity” means CPPIB and any Subsidiary thereof, as that term is defined
in the Canada Pension Plan Investment Board Act.

 

“Default Event” has the meaning set forth in the Securityholders Agreement.

 

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, then Depreciation shall be an amount that bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation,
amortization or other cost recovery deduction for such year or other period
bears to such beginning adjusted tax basis; provided, however, that if the
federal income tax depreciation, amortization or other cost recovery deduction
for such year is zero, then Depreciation shall be calculated with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Board of Managers.

 

“Distributable Assets” means, with respect to any fiscal period, all cash
receipts of the Company (including from any operating, investing and financing
activities) and, if distribution thereof is determined to be necessary or
desirable by a majority of the Board of Managers, other assets of the Company
from any and all sources, reduced by cash operating expenses, contributions of
capital to Subsidiaries of the Company and payments (if any) required to be made
in connection with any loan to the Company, including

 

5

--------------------------------------------------------------------------------


 

any reserve for contingencies or escrow required, in each case, as is determined
in Good Faith by the Board of Managers.

 

“Economic Interest” means a Member’s or Assignee’s share of the Company’s net
profits, net losses and distributions pursuant to this Agreement and the Act,
but shall not include any right to participate in the management or affairs of
the Company, including the right to vote in the election of Managers, vote on,
consent to or otherwise participate in any decision of the Members or Managers,
or any right to receive information concerning the business and affairs of the
Company, in each case, except as expressly otherwise provided in this Agreement
or required by the Act.

 

“Equity Securities” means, as applicable, (i) any capital stock, membership
interests or other share capital, (ii) any securities directly or indirectly
convertible into or exchangeable for any capital stock, membership interests or
other share capital or containing any profit participation features, (iii) any
rights or options directly or indirectly to subscribe for or to purchase any
capital stock, membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible into or exchangeable for any
capital stock, membership interests, other share capital or securities
containing any profit participation features, (iv) any share appreciation
rights, phantom share rights or other similar rights, or (v) any Equity
Securities issued or issuable with respect to the securities referred to in
clauses (i) through (iv) above in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

 

“Executive Committee” has the meaning set forth in Section 6.1(c).

 

“Exempt Employee Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Exempt Individual Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Exempt NYLIM Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Exempt TCW Transfer” has the meaning set forth for such term in the
Securityholders Agreement.

 

“Fair Market Value” means, with respect to any asset or securities, the fair
market value for such assets or securities as between a willing buyer and a
willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
is determined in Good Faith by the Board of Managers, and subject to the
approval of the Vestar Majority Holders.

 

“First Amendment” has the meaning set forth in the preamble hereto.

 

“Fiscal Quarter” means each fiscal quarter of the Company and its Subsidiaries,
ending on the last day of each of March, June, September and December of any
Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, ending
on December 31 of each calendar year.

 

“Floor Amount” means, as to each class of Incentive Units, the amount that would
be distributable to the Unitholders with respect to each such class of Incentive
Units pursuant to Section 4.1 in a hypothetical transaction in which the Company
sold all of its assets for Fair Market Value and distributed the

 

6

--------------------------------------------------------------------------------


 

proceeds therefrom in liquidation of the Company pursuant to Article VII (as
determined immediately prior to the issuance of such Incentive Units and all
other Incentive Units of the same class that were issued as part of the same
issuance).  The Floor Amount for each Class MEP Unit issued on June 11, 2012 is
equal to zero.

 

“Fourth Agreement” has the meaning set forth in the recitals hereof.

 

“Fund Indemnitors” has the meaning set forth in Section 6.13.

 

“GAAP” means accounting principles generally accepted in the United States of
America, consistently applied and maintained throughout the applicable periods.

 

“Good Faith” shall mean a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)            The initial Gross Asset Value of any asset contributed by a
Unitholder to the Company shall be the gross Fair Market Value of such asset on
the date of the contribution.

 

(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross Fair Market Values as of the following times:

 

(A)        the acquisition of an additional interest in the Company after
February 21, 2008 by a new or existing Unitholder in exchange for more than a de
minimis Capital Contribution, if the Board of Managers reasonably determines
that such adjustment is necessary or appropriate to reflect the relative
Economic Interests of the Unitholders in the Company;

 

(B)        the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company by an existing or a new Member acting in a partner capacity or in
anticipation of becoming a partner;

 

(C)        the distribution by the Company to a Unitholder of more than a de
minimis amount of Company property as consideration for an interest in the
Company, if the Board of Managers reasonably determines that such adjustment is
necessary or appropriate to reflect the relative Economic Interests of the
Unitholders in the Company;

 

(D)        the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

 

7

--------------------------------------------------------------------------------


 

(E)         such other times as the Board of Managers shall reasonably determine
to be necessary or advisable in order to comply with Regulations promulgated
under Subchapter K of Chapter 1 of the Code.

 

(iii)          The Gross Asset Value of any Company asset distributed to a
Unitholder shall be the gross Fair Market Value of such asset on the date of
distribution.

 

(iv)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv) to
the extent that the Board of Managers determine that an adjustment pursuant to
subparagraph (ii) of this definition of Gross Asset Value is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (iv).

 

(v)           With respect to any asset that has a Gross Asset Value that
differs from its adjusted tax basis, Gross Asset Value shall be adjusted by the
amount of Depreciation rather than any other depreciation, amortization or other
cost recovery method.

 

“Group Entity” means the Company, Holdings and each of their respective
subsidiaries.

 

“Holdings” has the meaning set forth in the preamble hereto.

 

“HSR Act” has the meaning set forth in Section 7.2(f).

 

“Income” means individual items of Company income and gain determined in
accordance with the definitions of Net Income and Net Loss.

 

“Incentive Units” means, as applicable, the Class G Units, the Class M Units,
the Class MEP Units, the Class N Units and the Class O Units, and any other
class of Units the Company authorizes after the date hereof that are intended to
constitute a “profits interest” in the Company within the meaning of Revenue
Procedure 93-27, 1993-2 C.B. 343, or any successor Internal Revenue Service or
Treasury Department regulation or other pronouncement applicable at the date of
issuance of such Incentive Units, as the case may be.

 

“Initial Issuance Date” means February 21, 2008.

 

“IPO Consideration” has the meaning set forth in Section 7.6(b).

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the Company or any of its Subsidiaries, any filing or agreement to file
a financing statement as a debtor under the Uniform Commercial Code or any
similar statute other than to reflect ownership by a third party of property
leased to the Company or any of its Subsidiaries under a lease that is not in
the nature of a conditional sale or title retention agreement.

 

“Loss” means individual items of Company loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.

 

8

--------------------------------------------------------------------------------


 

“Majority Preferred Stockholders” has the meaning set forth in the
Securityholders Agreement.

 

“Management Grant Agreements” means each executive grant agreement between the
Company and a Management Member granting Incentive Units.

 

“Management Member” means any Member that is an employee of the Company or any
of its Subsidiaries.

 

“Manager” has the meaning set forth in Section 6.2(a).

 

“Member” means Vestar, the other Persons listed on Schedule B attached hereto
from time to time and each other Person who is hereafter admitted as a Member in
accordance with the terms of this Agreement and the Act.  A Person shall cease
to be a Member when such Person ceases to hold any Units.  The Members shall
constitute the “members” (as such term is defined in the Act) of the Company. 
Except as otherwise set forth herein or in the Act, the Members shall constitute
a single class or group of members of the Company for all purposes of the Act
and this Agreement.

 

“Member Minimum Gain” means minimum gain attributable to Member Nonrecourse Debt
determined in accordance with Regulations Section 1.704-2(i).

 

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations Section 1.704-2 (b)(4).

 

“Member Nonrecourse Deduction” has the meaning set forth for the term “partner
nonrecourse deduction” in Regulations Section 1.704-2(i)(2).

 

“Membership Interest” means, with respect to each Member, such Member’s Economic
Interest and rights as a Member.

 

“Merger Agreement” has the meaning set forth in the recitals hereof.

 

“Merger Sub” has the meaning set forth in the preamble hereto.

 

“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in such
taxable income or loss), with the following adjustments:

 

(i)            any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;

 

(ii)           any expenditures of the Company described in
Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2) (B) of the Code
expenditures pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be subtracted from such taxable
income or loss;

 

9

--------------------------------------------------------------------------------


 

(iii)          in the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraph (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain (if the
adjustment increases the Gross Asset Value of the asset) or loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset for purposes of computing Net Income or Net Loss;

 

(iv)          gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(v)           in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss,
Depreciation shall be taken into account for such Fiscal Year or other period;

 

(vi)          to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 734(b) or 743(b) of the Code is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Unitholder’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

 

(vii)         notwithstanding any other provision of this definition of Net
Income or Net Loss, any items that are specially allocated pursuant to
Section 5.2 shall not be taken into account in computing Net Income or Net
Loss.  The amounts of the items of Income or Loss available to be specially
allocated pursuant to Section 5.2 shall be determined by applying
rules analogous to those set forth in this definition of Net Income or Net Loss.

 

“Notice” has the meaning set forth in Section 3.3(c).

 

“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.8, subject to any resolution
of the Board of Managers appointing such Person as an officer or relating to
such appointment.

 

“Opco” has the meaning set forth in the recitals hereof.

 

“Other Business” has the meaning set forth in Section 6.2(b)(iii).

 

“Parent” has the meaning set forth in the recitals hereof.

 

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.

 

“Preferred Member” means the Members holding Preferred Units.

 

“Preferred Unitholders” means the Unitholders holding an Economic Interest in
Preferred Units.

 

10

--------------------------------------------------------------------------------


 

“Preferred Units” means the Units having the rights and obligations specified
with respect to Preferred Units in this Agreement.

 

“Prior Agreement” has the meaning set forth in the recitals hereof.

 

“Proceeding” has the meaning set forth in Section 6.13.

 

“Public Offering” has the meaning set forth for such term in the Securityholders
Agreement.

 

“Qualified IPO” has the meaning set forth in the Securityholders Agreement.

 

“Qualified Merger” has the meaning set forth in the Securityholders Agreement.

 

“Recapitalization” has the meaning set forth in Section 7.6(a).

 

“Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in Section 5.2(e).

 

“Securities” means any debt securities or Equity Securities of any issuer,
including common and preferred stock and interests in limited liability
companies (including warrants, rights, put and call options and other options
relating thereto or any combination thereof), notes, bonds, debentures, trust
receipts and other obligations, instruments or evidences of indebtedness, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

 

“Securityholders Agreement” means that certain Second Amended and Restated
Securityholders Agreement, dated as of September 26, 2014, as may be amended
from time to time.

 

“SFRO Holdings Stock” means the stock received from Holdings for the
contribution of the SFRO Preferred Units.

 

“SFRO Preferred Unitholders” means the Unitholders holding an Economic Interest
in SFRO Preferred Units.

 

“SFRO Preferred Units” means the Units having the rights and obligations
specified with respect to SFRO Preferred Units in this Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a

 

11

--------------------------------------------------------------------------------


 

majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

 

“Substituted Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of such Person receiving all or a
portion of a Membership Interest from a Member or its Assignee and not from the
Company.

 

“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the creditors of, (iii) trustee or receiver, or
current or former officer, director or partner, or other fiduciary acting for or
with respect to the dissolution, liquidation or termination of, or (iv) other
executor, administrator, committee, legal representative or other successor or
assign of, any Unitholder, whether by operation of law or otherwise.

 

“Tax Distribution” has the meaning set forth in Section 4.4.

 

“Tax Matters Member” has the meaning set forth in Section 8.4(d).

 

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law). 
The terms “Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.

 

“Unit” has the meaning set forth in Section 3.1(a).

 

“Unitholder” means a Member or Assignee that holds an Economic Interest in any
of the Units.

 

“Unreturned Class A Capital” means, with respect to each Class A Unitholder, the
excess, if any, of (i) such Unitholder’s aggregate Capital Contributions made in
exchange for or on account of its Class A Units, over (ii) the aggregate amount
of all distributions made to such Unitholder pursuant to Section 4.1(f)(i) and
Section 4.1(g)(ii).

 

“Unreturned Class MEP Capital” means, with respect to each Class MEP Unitholder,
the excess, if any, of (i) such Unitholder’s aggregate Capital Contributions
made in exchange for or on account of its Class MEP Units, over (ii) the
aggregate amount of all distributions made to such Unitholder pursuant to
Section 4.1(h)(ii).

 

“Unreturned Preferred Capital” means, with respect to each Preferred Unitholder,
the excess, if any, of (i) such Unitholder’s aggregate Capital Contributions
made in exchange for or on account of its Preferred Units, over (ii) the
aggregate amount of all distributions made to such Unitholder pursuant to or in
accordance with Section 4.1(b), Section 4.1(c)(i) and Section 4.1(d)(i).

 

“Vestar” means Vestar Capital Partners V-A, L.P., a Cayman Islands exempted
limited partnership, Vestar Executive V, L.P., a Cayman Islands exempted limited
partnership, Vestar Holdings V, L.P., a Cayman Islands exempted limited
partnership, Vestar V and Vestar/RTS.

 

“Vestar Group” means, collectively, Vestar V, Vestar/RTS and their respective
Affiliates.

 

12

--------------------------------------------------------------------------------


 

“Vestar Group Majority” means the holders of a majority of the Units then held
by members of the Vestar Group.

 

“Vestar Majority Holders” means, at any time, the Members holding a majority of
the Units then held by the Vestar Unitholders.

 

“Vestar/RTS” means Vestar/Radiation Therapy Investments, LLC, a Delaware limited
liability company.

 

“Vestar Unitholders” means the Unitholders holding an Economic Interest in any
Units initially issued to Vestar.

 

“Vestar V” means Vestar Capital Partners V, L.P., a Cayman Islands exempted
limited partnership.

 

“Vested Class MEP Units” means Class MEP Units owned by a Unitholder that have
vested pursuant to the terms and conditions of the applicable Management Grant
Agreement.

 

Section 1.2            Terms Generally.  In this Agreement, unless otherwise
specified or where the context otherwise requires:

 

(a)           the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement;

 

(b)           words importing any gender shall include other genders;

 

(c)           words importing the singular only shall include the plural and
vice versa;

 

(d)           the words “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation”;

 

(e)           the words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement;

 

(f)            references to “Articles,” “Exhibits,” “Sections” or “Schedules”
shall be to Articles, Exhibits, Sections or Schedules of or to this Agreement;

 

(g)           references to any Person include the successors and permitted
assigns of such Person;

 

(h)           the use of the words “or,” “either” and “any” shall not be
exclusive;

 

(i)            wherever a conflict exists between this Agreement and any other
agreement (except for the Securityholders Agreement), this Agreement shall
control but solely to the extent of such conflict;

 

(j)            wherever a conflict exists between this Agreement and the
Securityholders Agreement, the Securityholders Agreement shall control but
solely to the extent of such conflict.

 

(k)           references to “$” or “dollars” means the lawful currency of the
United States of America;

 

13

--------------------------------------------------------------------------------


 

(l)            references to any agreement, contract or schedule, unless
otherwise stated, are to such agreement, contract or schedule as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof; and

 

(m)          the parties hereto have participated jointly in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provisions of this Agreement.

 

ARTICLE II
GENERAL PROVISIONS

 

Section 2.1            Formation.  The Company was formed as a Delaware limited
liability company on October 9, 2007 by the execution and filing of a
Certificate of Formation (the “Certificate”) by an authorized person under and
pursuant to the Act.  The Members agree to continue the Company as a limited
liability company under the Act, upon the terms and subject to the conditions
set forth in this Agreement.  The rights, powers, duties, obligations and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement.  To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.

 

Section 2.2            Name.  The name of the Company is “21st Century Oncology
Investments, LLC,” and all Company business shall be conducted in that name or
in such other names that comply with applicable law as the Board of Managers may
select from time to time.  The Board of Managers may change the name of the
Company at any time and from time to time.  Prompt notification of any such
change shall be given to all Members.

 

Section 2.3            Term.  The term of the Company commenced on the date the
Certificate was filed with the office of the Secretary of State of the State of
Delaware and shall continue in existence perpetually until termination or
dissolution in accordance with the provisions of Section 7.2.

 

Section 2.4            Purpose; Powers.

 

(a)           General Powers.  The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be organized under the Act.  The
Company may engage in any and all activities necessary, desirable or incidental
to the accomplishment of the foregoing.  Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company organized under the laws of the State of Delaware.

 

(b)           Company Action.  Subject to the provisions of this Agreement and
except as prohibited by applicable law, (i) the Company may, with the approval
of the Board of Managers, enter into and perform any and all documents,
agreements and instruments, all without any further act, vote or approval of any
Member and (ii) the Board of Managers may authorize any Person (including any
Member or Officer) to enter into and perform any document on behalf of the
Company.

 

(c)           Merger.  Subject to the provisions of this Agreement and the
Securityholders Agreement, the Company may, with the approval of the Board of
Managers and without the need for any further act, vote or approval of any
Member, merge with, or consolidate into, another limited liability company
(organized under the laws of Delaware or any other state), a corporation
(organized under the laws of Delaware or any other state) or other business
entity (as defined in Section 18-209(a) of the Act), regardless of whether the
Company is the survivor of such merger or consolidation.

 

14

--------------------------------------------------------------------------------


 

Section 2.5            Foreign Qualification.  Prior to the Company’s conducting
business in any jurisdiction other than the State of Delaware, the Board of
Managers shall cause the Company to comply, to the extent procedures are
available and those matters are reasonably within the control of the Officers,
with all requirements necessary to qualify the Company as a foreign limited
liability company in that jurisdiction.

 

Section 2.6            Registered Office; Registered Agent; Principal Office;
Other Offices.  The registered office of the Company required by the Act to be
maintained in the State of Delaware shall be the office of the initial
registered agent named in the Certificate or such other office (which need not
be a place of business of the Company) as the Board of Managers may designate
from time to time in the manner provided by law.  The registered agent of the
Company in the State of Delaware shall be the initial registered agent named in
the Certificate or such other Person or Persons as the Board of Managers may
designate from time to time in the manner provided by law.  The principal office
of the Company shall be at such place as the Board of Managers may designate
from time to time, which need not be in the State of Delaware, and the Company
shall maintain records at such place.  The Company may have such other offices
as the Board of Managers may designate from time to time.

 

Section 2.7            No State-Law Partnership.  The Unitholders intend that
the Company shall not be a partnership (including a limited partnership) or
joint venture, and that no Unitholder, Manager or Officer shall be a partner or
joint venturer of any other Unitholder, Manager or Officer by virtue of this
Agreement, for any purposes other than as is set forth in the last sentence of
this Section 2.7, and this Agreement shall not be construed to the contrary. 
The Unitholders intend that the Company shall be treated as a partnership for
federal and, if applicable, state or local income tax purposes, and each
Unitholder and the Company shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment.

 

ARTICLE III
CAPITALIZATION; REDEMPTION RIGHTS

 

Section 3.1            Units; Initial Capitalization; Schedules.

 

(a)           Units; Initial Capitalization.  Each Member’s interest in the
Company, including such Member’s interest, if any, in the capital, income, gain,
loss, deduction and expense of the Company and the right to vote, if any, on
certain Company matters as provided in this Agreement shall be represented by
units of limited liability company interest (each a “Unit”).  The Company shall
have eight authorized classes of Units, designated SFRO Preferred Units,
Preferred Units, Class A Units, Class G Units, Class M Units, Class MEP Units,
Class N Units and Class O Units, with 100 SFRO Preferred Units, 546,182.27
Preferred Units, 10,360,448.07 Class A Units, 10 Class G Units, 100,000 Class M
Units, 1,000,000 Class MEP Units, 10 Class N Units and 100,000 Class O Units
authorized for issuance.  On the date hereof, the issued and outstanding Units
consist of 100 SFRO Preferred Units, 543,258.20 Preferred Units, 10,308,594.21
Class A Units, 10 Class G Units, 100,000 Class M Units, 910,821.42 Class MEP
Units, 10 Class N Units and 100,000 Class O Units.  The ownership by a
Unitholder of Units shall entitle such Unitholder to allocations of profits and
losses and other items and distributions of cash and other property as is set
forth in Article IV and Article V.  The Company may not issue any fractional
Units.

 

(b)           Schedule of Units; Schedule of Members.  The aggregate number of
Units of each class and the aggregate amount of cash Capital Contributions that
have been made by the Members and the Fair Market Value of any property other
than cash contributed by the Members with respect to the Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) shall be set forth on Schedule A
attached hereto.  The Fair Market Value of any property contributed by any
Management Member with respect to any Units issued on the Initial Issuance Date
shall be equal to the amounts set forth in such Management Member’s Contribution
Agreement as the consideration for the issuance of the relevant Units.  The name
and address of each Member shall be set forth

 

15

--------------------------------------------------------------------------------


 

on Schedule B attached hereto.  Schedules A and B shall remain strictly
confidential and shall only be disclosed by the Company to Vestar and the CEO.

 

Section 3.2            Authorization and Issuance of Additional Units.  Subject
to the provisions of Section 6.10, the Board of Managers shall have the right to
cause the Company to issue and/or create and issue at any time after the date
hereof, and for such amount and form of consideration as the Board of Managers
may determine, additional Units or other Equity Securities of the Company
(including issuing additional Preferred Units and Incentive Units or creating
other classes or series of Units or other Equity Securities having such powers,
designations, preferences and rights as may be determined by the Board of
Managers).  The Board of Managers shall have the power to make such amendments
to this Agreement in order to provide for such powers, designations, preferences
and rights as the Board of Managers in its discretion deems necessary or
appropriate to give effect to such additional authorization or issuance;
provided that any such amendment shall not reasonably be expected to have a
material and adverse effect on any Unitholder, in its capacity as such, that
would be borne disproportionately by such Unitholder relative to other
Unitholders holding Units of the same class under this Agreement (unless such
Unitholder consents in writing thereto).  Any Units that are forfeited by, or
repurchased by the Company from, any Person pursuant to the provisions of the
applicable agreement between such Person and the Company shall be deemed to have
been acquired by the Company and may be re-issued at such time and upon such
terms and subject to such conditions as the Board of Managers or the
Compensation Committee determines; provided, that Incentive Units may only be
re-issued to employees, officers, directors or other service providers of or to
the Company and its Subsidiaries.

 

Section 3.3            Authorization and Issuance of the Incentive Units;
Service Providers.

 

(a)           Authorization and Issuance of Incentive Units.  Subject to
Section 6.10(b), Incentive Units are authorized and reserved for issuance to
employees, officers, directors and other service providers of or to the Company
and its Subsidiaries, and the Board of Managers or the Compensation Committee
from time to time may issue such Units and establish such vesting, forfeiture
and repurchase criteria, and such Floor Amount in connection with their issuance
as the Board of Managers or the Compensation Committee in its discretion
determines (and as may be set forth in the applicable Management Grant
Agreement).

 

(b)           Profits Interests.  Each Person receiving Incentive Units shall
make a timely election under Section 83(b) of the Code with respect to such
Units upon their issuance, in a manner reasonably prescribed by the Company. 
The Company and each Person receiving Incentive Units hereby acknowledges and
agrees that each Person’s Incentive Units, as the case may be, and the rights
and privileges associated with such Units, collectively are intended to
constitute a “profits interest” in the Company within the meaning of Revenue
Procedure 93-27, 1993-2 C.B. 343, or any successor Internal Revenue Service or
Treasury Department regulation or other pronouncement applicable at the date of
issuance of such Incentive Units, as the case may be.  For so long as Revenue
Procedure 2001-43, 2001-2 C.B. 343, is effective, the Company and each Person
who receives Incentive Units, as the case may be, hereby agrees (i) that all
such Persons will be treated as Unitholders and as partners for federal income
tax purposes immediately upon issuance of such Units and (ii) to comply with the
provisions of Revenue Procedure 2001-43, and neither the Company nor any such
Person shall perform any act or take any position inconsistent with the
application of Revenue Procedure 2001-43.

 

(c)           Authorization of Safe Harbor Election.  By executing this
Agreement, each Member authorizes and directs the Company to elect to have the
“safe harbor” described in the proposed Revenue Procedure set forth in Internal
Revenue Service Notice 2005-43, 2005-24 I.R.B. 1221 (the “Notice”), apply to any
interest in the Company Transferred to a service provider by the Company on or
after the effective date of such Revenue Procedure in connection with services
provided to the Company (and, to the extent that then-applicable guidance
permits, in connection with services provided to any Subsidiary).  For purposes
of making such safe harbor election, the Tax Matters Member is hereby designated
as the “partner who has responsibility for federal income tax reporting” by the
Company and, accordingly, for execution of a “safe harbor election”

 

16

--------------------------------------------------------------------------------


 

in accordance with Section 3.03(1) of the Notice.  The Company and each Member
hereby agree to comply with all requirements of the safe harbor described in the
Notice, including the requirement that each Member shall prepare and file all
federal income tax returns reporting the income tax effects of each safe harbor
partnership interest issued by the Company in a manner consistent with the
requirements of the Notice.

 

(d)           Amendment by Tax Matters Member.  Each Member authorizes the Tax
Matters Member to amend this Section 3.3 to the extent necessary to achieve
substantially the same tax treatment with respect to any profits interest in the
Company Transferred to a service provider by the Company in connection with
services provided to the Company (and, to the extent that then applicable
guidance permits, in connection with services provided to any Subsidiary) as is
set forth in, as applicable, Revenue Procedure 93-27, Revenue Procedure 2001-43
or Section 4 of the Notice (e.g., to reflect changes from the rules set forth in
the Notice in subsequent Internal Revenue Service or Treasury Department
guidance), provided that such amendment is not materially adverse to any Member
(as compared with the after-tax consequences that would result if the provisions
of the Notice applied to all profits interests in the Company Transferred to a
service provider by the Company in connection with services provided to the
Company or any of its Subsidiaries).

 

Section 3.4            Capital Accounts.

 

(a)           The Company shall maintain a separate capital account for each
Unitholder according to the rules of Regulations Section 1.704-1(b)(2)(iv) (each
a “Capital Account”).  The Capital Account of each Unitholder shall be credited
initially with an amount equal to such Unitholder’s cash contributions and the
Fair Market Value of other property contributed to the Company by the Unitholder
(net of any liabilities securing such contributed property that the Company is
considered to assume or take subject to).

 

(b)           The Capital Account of each Unitholder shall (i) be credited with
all Income allocated to such Unitholder pursuant to Section 5.1 and Section 5.2,
and with the amount equal to such Unitholder’s cash contributions and the Fair
Market Value of other property contributed to the Company by the Unitholder (net
of any liabilities securing such contributed property that the Company is
considered to assume or take subject to) and (ii) be debited with all Loss
allocated to such Unitholder pursuant to Section 5.1 or Section 5.2, and with
the amount of cash and the Gross Asset Value of any other property (net of
liabilities assumed by such Unitholder and liabilities to which such property is
subject) distributed by the Company to such Unitholder.

 

(c)           The Company may, upon the occurrence of the events specified in
Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital
Accounts of the Unitholders in accordance with the rules of such Regulation and
Regulation Section 1.704-1(b)(2) (iv)(g) to reflect a revaluation of Company
property.

 

Section 3.5            Negative Capital Accounts.  No Unitholder shall be
required to pay to any other Unitholder or the Company any deficit or negative
balance that may exist from time to time in such Unitholder’s Capital Account
(including upon and after dissolution of the Company).

 

Section 3.6            No Withdrawal.  No Person shall be entitled to withdraw
any part of such Person’s Capital Contributions or Capital Account or to receive
any distribution from the Company, except as expressly provided herein.

 

Section 3.7            Loans From Unitholders.  Loans by Unitholders to the
Company shall not be considered Capital Contributions.  If any Unitholder shall
loan funds to the Company, then the making of such loans shall not result in any
increase in the Capital Account balance of such Unitholder.  The amount of any
such loans shall

 

17

--------------------------------------------------------------------------------


 

be a debt of the Company to such Unitholder and shall be payable or collectible
in accordance with the terms and conditions upon which such loans are made.

 

Section 3.8            No Right of Partition.  No Unitholder shall have the
right to seek or obtain partition by court decree or operation of law of any
property of the Company or any of its Subsidiaries or the right to own or use
particular or individual assets of the Company or any of its Subsidiaries, or,
except as expressly contemplated by this Agreement, be entitled to distributions
of specific assets of the Company or any of its Subsidiaries.

 

Section 3.9            Non-Certification of Units; Legend; Units Are Securities.

 

(a)           Units shall be issued in non-certificated form; provided that the
Board of Managers may cause the Company to issue certificates to a Member
representing the Units held by such Member.  If any Unit certificate is issued,
then such certificate shall bear a legend as is set forth in Section 9.2 of the
Securityholders Agreement and also substantially in the following form:

 

This certificate evidences a [SFRO Preferred] [Preferred]
[Class [A][G][M][MEP][N][O] Unit representing an interest in 21st Century
Oncology Investments, LLC and shall be a security within the meaning of
Article 8 of the Uniform Commercial Code.

 

The interest in 21st Century Oncology Investments, LLC represented by this
certificate is subject to restrictions on transfer set forth in (i) the [Then
Effective] Amended and Restated Limited Liability Company Agreement of 21st
Century Oncology Investments, LLC, dated as of [Applicable Date], by and among
21st Century Oncology Investments, LLC and each of the members from time to time
party thereto, as the same may be amended from time to time and the (ii) the
Amended and Restated Securityholders Agreement of 21st Century Oncology
Investments, LLC dated as of March 25, 2008, by and among 21st Century Oncology
Investments, LLC and some or all of the members from time to time party thereto,
as the same may be amended from time to time.

 

(b)           The Company hereby irrevocably elects that all Units shall be
“securities” governed by Article 8 of the Uniform Commercial Code as in effect
from time to time in the State of Delaware or analogous provisions in the
Uniform Commercial Code in effect in any other jurisdiction.  This
Section 3.9(b) shall not be amended without the prior written consent of all of
the Members, and any purported amendment to this Section 3.9(b) in violation of
the foregoing shall be null and void.

 

ARTICLE IV
DISTRIBUTIONS

 

Section 4.1            Distributions; Priority.  Distributable Assets will be
distributed at such times as are determined by the Board of Managers, subject to
Section 4.4, in the order and priority set forth below:

 

(a)           First, until such time as there have been $19,000,000 in aggregate
distributions pursuant to this clause (a), 100% to the SFRO Preferred
Unitholders, pro rata in accordance with the respective number of SFRO Preferred
Units held by each such Unitholder immediately prior to such distribution.

 

(b)           Second, $240,779,400 to the Preferred Unitholders pro rata in
accordance with each such Unitholder’s aggregate Unreturned Preferred Capital.

 

18

--------------------------------------------------------------------------------


 

(c)           Third, until such time as the Class M Unitholders have received
aggregate distributions pursuant to this Section 4.1(c) in the amount of
$17,258,360: (i) 91.28% to the Preferred Unitholders, pro rata in accordance
with each such Unitholder’s aggregate Unreturned Preferred Capital, (ii) 1.72%
to the Class G Unitholders, pro rata in accordance with the respective number of
Class G Units held by each such Unitholder immediately prior to such
distribution, and (iii) 7% to the Class M Unitholders, pro rata in accordance
with the respective number of Class M Units held by each such Unitholder
immediately prior to such distribution.

 

(d)           Fourth, until such time as each Preferred Unitholder’s Unreturned
Preferred Capital has been reduced to zero, (i) 89.28% to the Preferred
Unitholders, pro rata in accordance with each such Unitholder’s aggregate
Unreturned Preferred Capital, (ii) 1.72% to the Class G Unitholders, pro rata in
accordance with the respective number of Class G Units held by each such
Unitholder immediately prior to such distribution, and (iii) 9% to the Class O
Unitholders, pro rata in accordance with the respective number of Class O Units
held by each such Unitholder immediately prior to such distribution.

 

(e)           Fifth, if any Class N Units remain outstanding at the time of such
distribution, $3,500,000 to the Class N Unitholders, pro rata in accordance with
the respective number of Class N Units held by each such Unitholder immediately
prior to such distribution.

 

(f)            Sixth, until such time as the Class O Unitholders have received
aggregate distributions pursuant to this Section 4.1(f) and Section 4.1(d) in
the amount of $13,500,000, (i) 89.28% to the Class A Unitholders, pro rata in
accordance with each such Unitholder’s Unreturned Class A Capital, (ii) 1.72% to
the Class G Unitholders, pro rata in accordance with the respective number of
Class G Units held by each such Unitholder immediately prior to such
distribution, and (iii) 9% to the Class O Unitholders, pro rata in accordance
with the respective number of Class O Units held by each such Unitholder
immediately prior to such distribution.

 

(g)           Seventh, until such time as each Class A Unitholder’s Unreturned
Class A Capital has been reduced to zero, (i) 1.72% to the Class G Unitholders,
pro rata in accordance with the respective number of Class G Units held by each
such Unitholder immediately prior to such distribution, and (ii) 98.28% to the
Class A Unitholders, pro rata in accordance with each such Unitholder’s
Unreturned Class A Capital.

 

(h)           Eighth, until such time as each Class MEP Unitholder’s Unreturned
Class MEP Capital has been reduced to zero, (i) 1.72% to the Class G
Unitholders, pro rata in accordance with the respective number of Class G Units
held by each such Unitholder immediately prior to such distribution, and
(ii) 98.28% to the Class MEP Unitholders pro rata in accordance with each such
Unitholder’s Unreturned Class MEP Capital.

 

(i)            Ninth, the remainder to the Class A Unitholders, Class G
Unitholders and Vested Class MEP Unitholders, divided as follows:

 

(i)            86.28% to the Class A Unitholders pro rata in accordance with the
aggregate number of Class A Units held by each such Unitholder immediately prior
to such distribution;

 

(ii)           1.72% to the Class G Unitholders, pro rata in accordance with the
respective number of Class G Units held by each such Unitholder immediately
prior to such distribution; and

 

(iii)          12% to, (A) the Vested Class MEP Unitholders in a percentage
equal to the product of (x) 12% multiplied by (y) the Class MEP Fraction, to the
Vested Class MEP Unitholders, pro rata in accordance with the number of Vested
Class MEP Units held by each

 

19

--------------------------------------------------------------------------------


 

such Unitholder immediately prior to such distribution, and (B) the remainder of
such 12% to the Class A Unitholders, pro rata in accordance with the number of
Class A Units held by each such Unitholder immediately prior to such
distribution; provided, however, that with respect to clause (A) of this
Section 4.1(i)(iii), any Vested Class MEP Unit shall share in distributions
pursuant to this Section 4.1(i)(iii) only from and after the point at which the
aggregate amount of distributions to the Unitholders pursuant to this
Section 4.1(i) after the date of issuance of the Vested Class MEP Unit is equal
to the Floor Amount for such Vested Class MEP Unit and any amounts not
distributed to the holders of such Vested Class MEP Units by reason of the Floor
Amounts shall be distributed pursuant to clause (B) of this Section 4.1(i)(iii).

 

Section 4.2            Priority over Form of Consideration.  Notwithstanding any
other provision in this Agreement, if the Company makes a distribution pursuant
to Section 4.1 that includes more than one kind of asset (e.g., cash, equity or
debt securities or any combination thereof), then the assets available for
distribution shall be distributed ratably among all Unitholders entitled to
participate in such distribution; provided that, to the extent cash is included
in such assets, such cash shall first be distributed to the Preferred
Unitholders if they so elect by vote of holders of a majority of the Preferred
Units.

 

Section 4.3            Successors.  For purposes of determining the amount of
distributions under Section 4.1, each Unitholder shall be treated as having made
the Capital Contributions and as having received the distributions made to or
received by its predecessors with respect to any of such Unitholder’s Units.

 

Section 4.4            Tax Distributions.  Subject to the Act and to any
restrictions contained in any agreement to which the Company is bound and
notwithstanding the provisions of Section 4.1, no later than the tenth day of
each April, June and September of any calendar year and January of the following
calendar year, the Company shall, to the extent of available cash of the
Company, make a distribution in cash (each, a “Tax Distribution”) to each
Unitholder in an amount equal to the excess of (a) the product of (i) the
cumulative taxable income allocated by the Company to the Unitholder through the
end of the month immediately preceding the distribution date, in excess of the
cumulative taxable loss allocated by the Company to such Unitholder for that
period, to the extent that such taxable loss would be available (without regard
to any other Tax item of the Unitholder) to offset such taxable income, in each
case based upon (x) the information returns filed by the Company, as amended or
adjusted on or prior to the applicable date, and (y) estimated amounts, in the
case of periods for which the Company has not yet filed information returns, and
(ii) the Assumed Tax Rate applicable to each period, over (b) all prior
distributions to the Unitholders pursuant to Section 4.1 (other than clauses
(a), (b), (c)(i), (d)(i), (f)(i), (g)(ii) and (h)(ii) thereof) and this
Section 4.4.  All distributions made pursuant to this Section 4.4 to a
Unitholder shall be treated as advance distributions under Section 4.1 (other
than clauses (a), (b), (c)(i), (d)(i), (f)(i), (g)(ii) and (h)(ii) thereof) and
shall be taken into account in determining the amount subsequently distributable
to the Unitholder under Section 4.1.  In particular, if, at the time that the
Company makes any distribution under Section 4.1 (other than clauses (a), (b),
(c)(i), (d)(i), (f)(i), (g)(ii) and (h)(ii) thereof) or this Section 4.4, any
Unitholder has received a share of the aggregate distributions made pursuant to
such Section(s), as applicable, that is less than the share that it would have
received if all such distributions had been made pursuant to such Section(s), as
applicable, without regard to Section 4.4, then, notwithstanding such
Section(s), as applicable, distributions first shall be made 100 percent to the
Unitholders having such a shortfall in such amounts as are required so that each
Unitholder has received its appropriate share, determined under such Section(s),
as applicable, of all distributions made by the Company under such Section(s),
as applicable, and this Section 4.4.  For the avoidance of doubt, Tax
Distributions shall be made only with respect to income of the Company allocated
to the Unitholders (as opposed to income recognized by any Member with respect
to the issuance or vesting of such Member’s Units).  For the purpose of
determining the amount of distributions under Section 4.4, each Unitholder shall
be treated as having been allocated the cumulative taxable income and received
the distributions made to or received by its predecessors with respect to any of
such Unitholder’s Units.

 

20

--------------------------------------------------------------------------------


 

Section 4.5            Security Interest and Right of Set-Off.  As security for
any liability or obligation to which the Company may be subject as a result of
any act or status of any Unitholder, or to which the Company may become subject
with respect to the interest of any Unitholder, the Company shall have (and each
Unitholder hereby grants to the Company) a security interest in all
Distributable Assets distributable to such Unitholder to the extent of the
amount of such liability or obligation.  Whenever the Company is to pay any sum
to any Unitholder or any Affiliate or related Person thereof pursuant to the
terms of this Agreement, any amounts that such Unitholder or such Affiliate or
related Person owes to the Company may be deducted from that sum before payment.

 

Section 4.6            Certain Distributions.  For purposes of this Article IV,
a distribution to a Member of property (other than cash) shall be treated as a
Tax Distribution pursuant to Section 4.4 (rather than as, for example, a
distribution pursuant to Section 4.1(a)), in an amount equal to the hypothetical
amount of tax that the Member would pay, at the Assumed Tax Rate, if (i) such
property were not treated as a distribution of money pursuant to
Section 731(c)(2) of the Code (to the extent that Section 731(c)(2) otherwise
applies) and (ii) the Member sold the property immediately after receiving such
distribution.

 

ARTICLE V
ALLOCATIONS

 

Section 5.1            Allocations.  Except as otherwise provided in
Section 5.2, Net Income and Net Loss (and, if necessary, individual items of
Income and Loss) shall be allocated annually (and at such other times as the
Board of Managers determines) to the Unitholders in such manner that the Capital
Account balance of each Unitholder shall, to the greatest extent possible, be
equal to the amount, positive or negative, that would be distributed to such
Unitholder (in the case of a positive amount) or for which such Unitholder would
be liable to the Company under this Agreement (in the case of a negative
amount), if (a) the Company were to sell the assets of the Company for their
Gross Asset Values, (b) all Company liabilities were satisfied (limited with
respect to each nonrecourse liability to the Gross Asset Values of the assets
securing such liability), (c) the Company were to distribute the proceeds of
sale pursuant to Section 4.1 (including to the holders of unvested Class MEP
Units that are treated as Unitholders pursuant to Section 3.3) and (d) the
Company were to dissolve pursuant to Article VII, minus such Unitholder’s share
of Company Minimum Gain and Member Minimum Gain, computed immediately prior to
the hypothetical sale of assets.

 

Section 5.2            Special Allocations.

 

(a)           Loss attributable to Member Nonrecourse Debt shall be allocated in
the manner required by Regulations Section 1.704-2(i).  If there is a net
decrease during a taxable year in Member Minimum Gain, Income for such taxable
year (and, if necessary, for subsequent taxable years) shall be allocated to the
Unitholders in the amounts and of such character as is determined according to
Regulations Section 1.704-2(i)(4).  This Section 5.2(a) is intended to be a
“partner nonrecourse debt minimum gain chargeback” provision that complies with
the requirements of Regulations Section 1.704-2(i)(4), and shall be interpreted
in a manner consistent therewith.

 

(b)           Except as otherwise provided in Section 5.2(a), if there is a net
decrease in Company Minimum Gain during any taxable year, each Unitholder shall
be allocated Income for such taxable year (and, if necessary, for subsequent
taxable years) in the amounts and of such character as is determined according
to Regulations Section 1.704-2(f).  This Section 5.2(b) is intended to be a
“minimum gain chargeback” provision that complies with the requirements of
Regulations Section 1.704-2(f), and shall be interpreted in a manner consistent
therewith.

 

(c)           If any Unitholder that unexpectedly receives an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) has an Adjusted Capital Account
Deficit as of the end of any taxable year, computed after the application of
Section 5.2(a) and Section 5.2(b) but before the application of any other
provision of this Article V, then Income for such taxable year shall be

 

21

--------------------------------------------------------------------------------


 

allocated to such Unitholder in proportion to, and to the extent of, such
Adjusted Capital Account Deficit.  This Section 5.2(c) is intended to be a
“qualified income offset” provision as described in Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith.

 

(d)           Income and Loss described in clause (iv) of the definition of
Gross Asset Value shall be allocated in a manner consistent with the manner that
the adjustments to the Capital Accounts are required to be made pursuant to
Regulations Section 1.704-1 (b)(2)(iv)(m).

 

(e)           The allocations set forth in Section 5.2(a) through
Section 5.2(d) inclusive (the “Regulatory Allocations”) are intended to comply
with certain requirements of Section 1.704-1(b) and 1.704-2 of the Regulations. 
The Regulatory Allocations may not be consistent with the manner in which the
Unitholders intend to allocate Income and Loss of the Company or to make
distributions.  Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, items of Income and Loss
of the Company shall be allocated among the Unitholders so as to eliminate the
effect of the Regulatory Allocations and thereby cause the respective Capital
Account balances of the Unitholders to be in the amounts (or as close thereto as
possible) they would have been if Income and Loss had been allocated without
reference to the Regulatory Allocations.  In general, the Unitholders anticipate
that this will be accomplished by specially allocating other Income and Loss
among the Unitholders so that the net amount of Regulatory Allocations and such
special allocations to each such Unitholder is zero.

 

(f)            Income and Loss of the Company shall be allocated in the manner
required by proposed Regulations Section 1.704 (b)-1(b)(4)(xii)(c) (or any
successor guidance dealing with so-called “forfeiture allocations”) from and
after the time permitted by applicable final or temporary guidance.

 

Section 5.3            Tax Allocations.

 

(a)           The income, gains, losses and deductions of the Company shall be
allocated for federal, state and local income tax purposes among the Unitholders
in accordance with the allocation of such income, gains, losses and deductions
among the Unitholders for purposes of computing their Capital Accounts; except
that if any such allocation is not permitted by the Code or other applicable
law, then the Company’s subsequent income, gains, losses and deductions for tax
purposes shall be allocated among the Unitholders so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.

 

(b)           Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Unitholders in accordance with Section 704(c) of the Code so
as to take account of any variation between the adjusted basis of such property
to the Company for federal income tax purposes and its Gross Asset Value, using
the “remedial method” under Regulation Section 1.704-3(d), unless otherwise
agreed in writing by the Vestar Majority Holders.

 

(c)           If the Gross Asset Value of any Company asset is adjusted pursuant
to the requirements of Regulations Section 1.704-1(b)(2)(iv)(e) or (f),
subsequent allocations of items of taxable income, gain, loss and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Section 704(c) of the Code using such method or methods
as the Vestar Group Majority may direct.

 

(d)           In addition to the consent rights set forth in Section 6.10(a),
the Vestar Group Majority shall have the sole and exclusive right to determine
the method used by the Company or any of its Subsidiaries to make allocations
pursuant to Section 704(c) of the Code (including any so-called “reverse”
Section 704(c) allocations).

 

22

--------------------------------------------------------------------------------


 

(e)           Tax credits, tax credit recapture and any items related thereto
shall be allocated to the Unitholders according to their interests in such items
as reasonably determined by the Board of Managers taking into account the
principles of Regulations Sections 1.704-1(b)(4)(ii) and 1.704-1T(b)(4)(xi).

 

(f)            Allocations pursuant to this Section 5.3 are solely for the
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Unitholder’s Capital Account or share of
Income, Loss, distributions or other Company items pursuant to any provision of
this Agreement.

 

Section 5.4            Unitholders’ Tax Reporting.  The Unitholders acknowledge
and are aware of the income tax consequences of the allocations made pursuant to
this Article V and, except as may otherwise be required by applicable law or
regulatory requirements, hereby agree to be bound by the provisions of this
Article V in reporting their shares of Company income, gain, loss, deduction and
credit for federal, state and local income tax purposes.

 

Section 5.5            Indemnification and Reimbursement for Payments on Behalf
of a Unitholder.  If the Company is required by law to make any payment to a
Governmental Entity that is specifically attributable to a Unitholder or a
Unitholder’s status as such (including federal withholding taxes, state or local
personal property taxes and state or local unincorporated business taxes), then
such Unitholder shall indemnify the Company in full for the entire amount paid
(including interest, penalties and related expenses).  The Board of Managers may
offset distributions to which a Person is otherwise entitled under this
Agreement against such Person’s obligation to indemnify the Company under this
Section 5.5.  A Unitholder’s obligation to indemnify the Company under this
Section 5.5 shall survive termination, dissolution, liquidation and winding up
of the Company, and for purposes of this Section 5.5, the Company shall be
treated as continuing in existence.  The Company may pursue and enforce all
rights and remedies it may have against each Unitholder under this Section 5.5,
including instituting a lawsuit to collect such indemnification, with interest
calculated at a rate equal to 10 percent (but not in excess of the highest rate
per annum permitted by law).

 

ARTICLE VI
MANAGEMENT

 

Section 6.1            The Board of Managers; Delegation of Authority and
Duties.

 

(a)           Members, Board of Managers and Executive Committee.  The Members
shall possess all rights and powers as provided in the Act and otherwise by
applicable law.  Except as otherwise expressly provided for herein, the Members
hereby consent to the exercise by the Board of Managers of all such powers and
rights conferred on them by the Act with respect to the management and control
of the Company, provided that such rights and powers shall be exercised on
behalf of the Board of Managers exclusively by the Executive Committee, except
to the extent (i) such delegation of authority would not be permitted under
applicable Law (assuming for this purposes that the Company is a Delaware
corporation) and (ii) the power and authority is reserved to another existing
committee of the Board of Managers under its existing charter, provided further
that if the Executive Committee is dissolved in accordance with Section 6.1(c),
all such powers and rights will be exercised by the Board of Managers.  For the
avoidance of doubt, any references in this Agreement granting permission or
authority to the Board of Managers shall be deemed to refer to the Executive
Committee (even if not included in such reference) to the extent consistent with
the first proviso in the immediately preceding sentence.   Notwithstanding the
foregoing and except as explicitly set forth in this Agreement, if a vote,
consent or approval of the Members is required by the Act or other applicable
law with respect to any act to be taken by the Company or matter considered by
the Board of Managers or the Executive Committee, each Member agrees that it
shall be deemed to have consented to or approved such act or voted on such
matter in accordance with a vote of the Board of Managers or the Executive
Committee, as the case may be, on such act or matter.  Each Class A Unitholder
shall have one vote for each Class A Unit held by such Unitholder.  Holders of
SFRO Preferred Units, Preferred Units and Incentive Units shall not have the
right to vote on any matter unless such right is expressly provided herein.  If
a vote, consent

 

23

--------------------------------------------------------------------------------


 

or approval of the Members is required by this Agreement, only the Class A
Members shall be entitled to vote, consent or approve unless a right to vote,
consent or approve is expressly provided herein to any other Member.  Unless
otherwise set forth in this Agreement, any vote, consent or approval of any
class of Units required by this Agreement shall require a majority of the voting
power of the applicable Units.  No Member, in its capacity as a Member, shall
have any power to act for, sign for or do any act that would bind the Company. 
The Members, acting through the Board of Managers or the Executive Committee, as
applicable, shall devote such time and effort to the affairs of the Company as
they may deem appropriate for the oversight of the management and affairs of the
Company.  Each Member acknowledges and agrees that no Member shall, in its
capacity as a Member, be bound to devote all of such Member’s business time to
the affairs of the Company, and that each Member and such Member’s Affiliates do
and will continue to engage for such Member’s own account and for the account of
others in other business ventures.

 

(b)           Delegation by Board of Managers and Executive Committee.  Each of
the Board of Managers and the Executive Committee shall have the power and
authority to delegate (in the case of the Board of Managers, to the extent such
rights and powers have not be delegated to the Executive Committee in accordance
with Section 2.1(a) and the Securityholders Agreement) to one or more other
Persons its rights and powers to manage and control the business and affairs of
the Company, including to delegate to agents and employees of a Member, a
Manager or the Company (including Officers), and to delegate by a management
agreement or another agreement with, or otherwise to, other Persons.  Each of
the  Board of Managers and the Executive Committee may authorize, to the extent
of its rights and powers in accordance with Section 6.1(a), any Person
(including any Member, Officer or Manager) to enter into and perform under any
document on behalf of the Company. Notwithstanding the foregoing and for the
avoidance of doubt, all powers and rights of the Board of Managers which are
exercised by the Executive Committee in accordance with Section 6.1(a) may only
be delegated by the Executive Committee during the period of its existence.

 

(c)           Committees.  The Board of Managers shall have, during the period
specified below, an executive committee (the “Executive Committee”) and the
Board of Managers may, from time to time, designate one or more other committees
(including the Compensation Committee).

 

(i)            The Executive Committee. The Executive Committee shall be
comprised of three Managers, a Manager nominated by the Majority Preferred
Stockholders, a Manager nominated by the Vestar V , and one appointed by
Dr. Dosoretz or the Majority Executives (as required by the Securityholders
Agreement), each as nominated as set forth in Section 2.1(b) of the
Securityholders Agreement.  The Executive Committee shall have and may exercise
all powers and rights conferred on the Members by the Act with respect to the
management and control of the Company, except for such powers and rights that
are reserved for the Board of Managers in accordance with Section 6.1(a). The
Executive Committee shall conduct its proceedings in accordance with its charter
adopted on the date hereof.   The Executive Committee shall be dissolved upon
the occurrence of the earlier of (i) a Qualified IPO, (ii) a Qualified Merger
and (iii) a Default Event.

 

(ii)           Other Committees.  Each committee other than the Executive
Committee shall be comprised of at least three Managers, and, if applicable,
shall be constituted in accordance with Section 2.1(c) of the Securityholders
Agreement.  Except as otherwise required by applicable law, no committee of the
Board of Managers may bind the Board of Managers.  The Board of Managers may
dissolve any committee (other than the Executive Committee) at any time, unless
otherwise provided in the Securityholders Agreement or this Agreement. 
Notwithstanding anything to the contrary in the charters of the other
committees, while the Executive Committee is in existence, each such committee
shall report to the Executive Committee, and all matters in respect of which any
such committee makes a recommendations shall be decided by the Executive
Committee.  Each committee in

 

24

--------------------------------------------------------------------------------


 

existence as of the date hereof shall conduct its proceedings in accordance with
the charters for such committee as in effect or as adopted, as applicable, on
the date hereof.  Except in connection with an initial Public Offering of
Holdings, the charters of these committees shall not be modified, and no new
committees created, without the consent of Vestar V and the Majority Preferred
Stockholders.

 

Section 6.2            Establishment of Board of Managers.

 

(a)           Managers.  There shall be established a board of managers (the
“Board of Managers”) composed of seven (7) persons (who, for the avoidance of
doubt, need not be members), or such other number of persons as is determined in
accordance with Section 2.1 of the Securityholders Agreement, all of whom shall
be individuals (each, a “Manager”) who shall be elected by a majority vote of
the holders of the Class A Units, voting together as a single class, provided
that the Board of Managers shall at all times be constituted in accordance with
Section 2.1 of the Securityholders Agreement, and each such Unitholder shall
have one vote for each Unit held by such Member.  Each Manager shall be a
“manager” (as such term is defined in the Act) of the Company but,
notwithstanding the foregoing, no Manager shall have any rights or powers beyond
the rights and powers granted to such Manager in this Agreement.  Any Manager
may be removed from the Board of Managers at any time by the holders of a
majority of the Class A Units, but only in a manner consistent with Section 2.1
of the Securityholders Agreement.  Each Manager shall remain in office until his
or her death, resignation or removal, and in the event of death, resignation or
removal of a Manager, the vacancy created shall be filled by a majority vote of
the holders of the Class A Units, voting together as a single class, and
otherwise in accordance with Section 2.1 of the Securityholders Agreement.

 

(b)           Duties; Investment Opportunities; Conflicts of Interest.

 

(i)            A Manager shall be personally liable to the Company and the other
Members for any loss incurred by such Person for acts or omissions in the
management of the Company only in the case of gross negligence, willful
misconduct, bad faith or breach of a duty expressly set forth below by such
Manager; but a Manager shall not be personally liable to the Company or any
Member for any other acts or omissions, including the negligence, strict
liability or other fault or responsibility (short of gross negligence, willful
misconduct, bad faith or as expressly set forth below) by such Manager.  The
Board of Managers and any member or committee thereof may consult with counsel
and accountants in respect of Company affairs and, provided the Board of
Managers (or such member or committee, as the case may be) acts in good faith
reliance upon the advice or opinion of such counsel or accountants, the Board of
Managers (or such member or committee, as the case may be) shall not be liable
for any loss suffered by the Members or the Company in reliance thereon. 
Notwithstanding any other provision of this Agreement or any duty otherwise
existing at law or in equity, the parties hereby agree that the Managers and the
Members, in their capacities as Managers and Members, as applicable, shall, to
the maximum extent permitted by law, including Section 18-1101(c) of the Act,
owe no fiduciary duties to the Company, the Members or any other Person bound by
this Agreement; provided, however, that the Managers shall act in accordance
with the implied contractual covenant of good faith and fair dealing.  Any
amendment or modification of the provisions of this Section 6.2(b) shall not
adversely affect any rights or protections of a Manager at the time of such
amendment or modification.  Except as stated in the preceding sentence and the
other duties as may be expressly set forth in this Agreement, a Manager shall
not be subject to any duties in the management of the Company. And, for the
avoidance of doubt, in the event that there is a Company Sale and the Board of
Managers or any particular Manager, in such capacity, takes any action to
implement, undertake or facilitate such Company Sale at the request of Vestar or
the Majority Preferred Stockholders, then such action shall not be subject to
the

 

25

--------------------------------------------------------------------------------


 

standards set forth in this Section 6.2(b), but instead shall be considered
actions taken to implement the contractual agreements of the parties to this
Agreement and not in a fiduciary capacity to the Members.

 

(ii)           In performing such Person’s duties, each of the Managers and the
officers of the Company shall be entitled to rely in good faith on the
provisions of this Agreement and on information, opinions, reports or statements
(including financial statements and information, opinions, reports or statements
as to the value or amount of the assets, liabilities, profits or losses of the
Company or any facts pertinent to the existence and amount of assets from which
distributions to Unitholders might properly be paid), of the following other
Persons or groups: (A) one or more officers or employees of the Company or any
of its Subsidiaries; (B) any attorney, independent accountant or other Person
employed or engaged by the Company or any of its Subsidiaries; or (C) any other
Person who has been selected with reasonable care by or on behalf of the Company
or any of its Subsidiaries, in each case, as to matters which such relying
Person reasonably believes to be within such other Person’s professional or
expert competence.  The preceding sentence shall in no way limit any Person’s
right to rely on information to the extent provided in Section 18-406 of the
Act.

 

(iii)          The Members expressly acknowledge that (A) Vestar, CPPIB and
their respective Affiliates are permitted to have, and may presently or in the
future have, investments or other business relationships with entities other
than through the Company or any of its Subsidiaries (an “Other Business”),
(B) Vestar, CPPIB and their respective Affiliates may have or may develop a
strategic relationship with an Other Business, (C) none of Vestar, CPPIB and
their respective Affiliates will be prohibited by virtue of its investment in
the Company or any of its Subsidiaries or, if applicable, its service on the
Board of Managers or the Executive Committee from pursuing and engaging in any
such activities with Other Businesses, (D) none of Vestar, CPPIB and its
respective Affiliates shall be obligated to inform the Company or any of its
Subsidiaries of any such opportunity, relationship or investment relating to
Other Businesses, (E) the other Members will not acquire or be entitled to any
interest or participation in any Other Business except as provided in any
agreement with the Company or Subsidiary as a result of the participation
therein of Vestar, CPPIB or any of their respective Affiliates, and (F) the
involvement of any equityholder of a Member, CPPIB or their Affiliates in any
Other Business except as provided in any agreement with the Company or
Subsidiary will not constitute a conflict of interest by such Persons with
respect to the Company or its Members or any of its Subsidiaries.  Nothing in
the preceding sentence shall limit the confidentiality obligations of
Section 9.4.

 

(c)           Absence.  A Manager may designate a Person to act as his or her
substitute and in his or her place at any meeting of the Board of Managers. 
Such Person shall have all power of the absent Manager, and references herein to
a “Manager” at a meeting shall be deemed to include his or her substitute. 
Notwithstanding anything in this Agreement to the contrary, Managers, in their
capacities as such, shall not be deemed to be “members” (as such term is defined
in the Act) of the Company.

 

(d)           No Individual Authority.  No Manager has the authority or power to
act for or on behalf of the Company, to do any act that would be binding on the
Company or to make any expenditures or incur any obligations on behalf of the
Company or authorize any of the foregoing, other than acts that are expressly
authorized by the Board of Managers.

 

26

--------------------------------------------------------------------------------


 

(e)           Conflict.  Each provision of this Section 6.2 is subject to the
terms and provisions of the Securityholders Agreement, and to the extent any
such provisions apply, they are then to be construed as being incorporated in
this Agreement and made a part hereof.

 

(f)            Compensation of Directors; Expense Reimbursement.  Managers that
are also employees or Officers of the Company or any of its Subsidiaries shall
not receive any stated salary for services in their capacity as Managers;
provided, however, that, subject to Section 6.10(b), nothing herein contained
shall be construed to preclude any Manager from serving the Company or any
Subsidiary in any other capacity and receiving compensation (including Incentive
Units) therefor.  Managers that are not also employees or Officers of the
Company or any of its Subsidiaries may receive equity based compensation and/or
a stated salary for their services as Managers, in each case, as is determined
from time to time by the Board of Managers.  Managers shall be reimbursed for
any reasonable out-of-pocket expenses related to attendance at each regular or
special meeting of the Board of Managers (or any committee thereof), subject to
the Company’s requirements with respect to reporting and documentation of such
expenses.

 

Section 6.3            Board of Managers Meetings.

 

(a)           Quorum and Voting.  A majority of the total number of Managers,
including at least one Vestar Manager and one Preferred Manager (each as defined
in the Securityholders Agreement) shall constitute a quorum for the transaction
of business of the Board of Managers, provided that if at any meeting of the
Board a quorum is not present, such meeting shall be adjourned by the Board of
Managers (which adjournment may be approved by the Board of Managers even if
less than a quorum is present) to a date no more than three business days after
the initial meeting, and at such adjourned meeting any majority of the total
number of Managers shall constitute a quorum for the transaction of business of
the Board of Managers. Except as otherwise provided in this Agreement or
Section 2.3 of the Securityholders Agreement, the act of a majority of the
Managers present at a meeting of the Board of Managers at which a quorum is
present shall be the act of the Board of Managers.  A Manager who is present at
a meeting of the Board of Managers at which action on any matter is taken shall
be presumed to have assented to the action unless his dissent shall be entered
in the minutes of the meeting or unless he shall file his written dissent to
such action with the Person acting as secretary of the meeting before the
adjournment thereof or shall deliver such dissent to the Company immediately
after the adjournment of the meeting.  Such right to dissent shall not apply to
a Manager who voted in favor of such action.

 

(b)           Place and Waiver of Notice.  Meetings of the Board of Managers may
be held at such place or places as shall be determined from time to time by
resolution of the Board of Managers.  At all meetings of the Board of Managers,
business shall be transacted in such order as shall from time to time be
determined by resolution of the Board of Managers.  Attendance of a Manager at a
meeting shall constitute a waiver of notice of such meeting, except where a
Manager attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

(c)           Regular Meetings.  Regular meetings of the Board of Managers may
be held as from time to time shall be determined by the Board of Managers. 
After there has been such determination, and notice thereof has once been given
to each Manager, regular meetings of the Board of Managers may be held without
further notice being given.  Such notice need not state the purpose or purposes
of, nor the business to be transacted at, such meeting, except as may otherwise
be required by applicable law or provided for in this Agreement.

 

(d)           Special Meetings.  Special meetings of the Board of Managers may
be called on at least 24 hours notice to each Manager by any two Managers.  Such
notice need not state the purpose or purposes of, nor the business to be
transacted at, such meeting, except as may otherwise be required by applicable
law or provided for in this Agreement.

 

27

--------------------------------------------------------------------------------


 

(e)           Notice.  Notice of any special meeting of the Board of Managers or
other committee may be given personally, by mail, facsimile, courier or other
means and, if other than personally, shall be deemed given when written notice
is delivered to the office of the Manager at the address of the Manager in the
books and records of the Company.

 

Section 6.4            Chairman and Vice Chairman.  The Board of Managers shall
designate a Manager to serve as chairman.  Rob Rosner shall serve as the initial
chairman of the Board of Managers. The Board of Managers may designate a Manager
to serve as vice chairman.  The chairman shall preside at all meetings of the
Board of Managers.  If the chairman is absent at any meeting of the Board of
Managers, the vice chairman serve as interim chairman for that meeting.  The
chairman shall have no independent authority or power to act for or on behalf of
the Company, to do any act that would be binding on the Company or to make any
expenditure or incur any obligations on behalf of the Company or authorize any
of the foregoing.  The chairman shall not have exclusive power to establish the
agenda for any meeting.  Any matter proposed for consideration and seconded by
at least one Manager other than the proposing Manager shall be deemed properly
raised for consideration at any meeting.

 

Section 6.5            Approval or Ratification of Acts or Contracts.  Any act
or contract approved or ratified by the Board of Managers shall be as valid and
as binding upon the Company and upon all the Members (in their capacity as
Members) as if it had been approved or ratified by each Member of the Company.

 

Section 6.6            Action by Written Consent.  Any action permitted or
required by the Act, the Certificate or this Agreement to be taken at a meeting
of the Board of Managers or any committee designated by the Board of Managers
may be taken without a meeting if a consent in writing, setting forth the action
to be taken, is signed by a majority of the Managers or representatives of such
other committee, as the case may be, subject to Section 2.3 of the
Securityholders Agreement.  Such consent shall have the same force and effect as
a vote at a meeting and may be stated as such in any document or instrument
filed with the Secretary of State of the State of Delaware, and the execution of
such consent shall constitute attendance or presence in person at a meeting of
the Board of Managers or any such other committee, as the case may be.

 

Section 6.7            Meetings by Telephone Conference or Similar Measures. 
Subject to the requirements of this Agreement for notice of meetings, the
Managers, or representatives of any other committee designated by the Board of
Managers, may participate in and hold a meeting of the Board of Managers or any
such other committee, as the case may be, by means of a conference telephone or
similar communications equipment by means of which all Persons participating in
the meeting can hear each other, and participation in such meeting shall
constitute attendance and presence in person at such meeting, except where a
Person participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

Section 6.8            Officers.

 

(a)           Designation and Appointment.  Subject to Section 6.10 and the
Securityholders Agreement, the Board of Managers may, from time to time, employ
and retain Persons as may be necessary or appropriate for the conduct of the
Company’s business (subject to the supervision and control of the Board of
Managers), including employees, agents and other Persons (any of whom may be a
Member or Manager) who may be designated as Officers of the Company, with such
titles as and to the extent authorized by the Board of Managers.  Any number of
offices may be held by the same Person.  In its discretion, the Board of
Managers may choose not to fill any office for any period as it may deem
advisable.  Officers need not be residents of the State of Delaware or Members. 
Any Officers so designated shall have such authority and perform such duties as
the Board of Managers may from time to time delegate to them.  The Board of
Managers may assign titles to particular Officers.  Each Officer shall hold
office until his successor shall be duly designated and shall qualify or until
his death or until he shall resign or shall have been removed in the

 

28

--------------------------------------------------------------------------------


 

manner hereinafter provided.  The salaries or other compensation, if any, of the
Officers of the Company shall be fixed from time to time by the Board of
Managers.

 

(b)           Resignation and Removal.  Any Officer may resign as such at any
time.  Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time is specified, at the time of its receipt
by the Board of Managers.  The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the
resignation.  Any Officer may be removed as such, either with or without cause
at any time, subject to Section 6.10, by the Board of Managers.  Designation of
an Officer shall not of itself create any contractual or employment rights.

 

(c)           Duties of Officers Generally.  The Officers, in the performance of
their duties as such, shall owe to the Company duties of loyalty and due care of
the type owed by the officers of a corporation to such corporation and its
stockholders under the laws of the State of Delaware.

 

Section 6.9            Management Matters.

 

(a)           Transfer of Property.  All property owned by the Company shall be
registered in the Company’s name, in the name of a nominee or in “street name”
as the Board of Managers may from time to time determine.  Any corporation,
brokerage firm or transfer agent called upon to Transfer any Securities to or
from the name of the Company shall be entitled to rely on instructions or
assignments signed or purported to be signed by any Officer or Manager without
inquiry as to the authority of the Person signing or purporting to sign such
instructions or assignments or as to the validity of any Transfer to or from the
name of the Company.  At the time of any such Transfer, any such corporation,
brokerage firm or transfer agent shall be entitled to assume that (i) the
Company is then in existence and (ii) that this Agreement is in full force and
effect and has not been amended, in each case, unless such corporation,
brokerage firm or transfer agent shall have received written notice to the
contrary.

 

(b)           Existence and Good Standing.  The Board of Managers may take all
action which may be necessary or appropriate (i) for the continuation of the
Company’s valid existence as a limited liability company under the laws of the
State of Delaware (and of each other jurisdiction in which such existence is
necessary to enable the Company to conduct the business in which it is engaged)
and (ii) for the maintenance, preservation and operation of the business of the
Company in accordance with the provisions of this Agreement and applicable laws
and regulations.  The Board of Managers may file or cause to be filed for
recordation in the office of the appropriate authorities of the State of
Delaware, and in the proper office or offices in each other jurisdiction in
which the Company is formed or qualified, such certificates (including
certificates of limited liability companies and fictitious name certificates)
and other documents as are required by the applicable statutes, rules or
regulations of any such jurisdiction or as are required to reflect the identity
of the Members and the amounts of their respective capital contributions.

 

(c)           Investment Company Act.  The Board of Managers shall use its best
efforts to assure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act of 1940, as amended.

 

Section 6.10          Consent Rights.

 

(a)           Consent Rights.  The Company shall not, and shall not permit any
of its Subsidiaries to take or commit to take any action, unless any required
consent of the Majority Executives, the Vestar Majority Holders and the Majority
Preferred Stockholders pursuant to Section 2.3 of the Securityholders Agreement
has been obtained.

 

29

--------------------------------------------------------------------------------


 

(b)           Scope of Consent Rights.  The Members hereby acknowledge and agree
that the determination of the Vestar Majority Holders, the Majority Preferred
Stockholders, any Vestar Manager or any Preferred Manager as to whether to
consent to any of the actions referenced in Section 6.10(a) and described in
Section 2.3 of the Securityholders Agreement shall be made (i) in the sole
discretion of such parties or the applicable Preferred Manager acting in its,
his or her own best interests and (ii) without regard to any fiduciary duty.

 

(c)           Termination.  The provisions set forth in this Section 6.10 shall
terminate as set forth in the Securityholders Agreement.

 

Section 6.11          Securities in Subsidiaries.  The Company shall vote, or
cause to be voted, all of the securities it holds in any direct or indirect
Subsidiary of the Company as directed by the Board of Managers, and in all
respects in accordance with the Securityholders Agreement.

 

Section 6.12          Liability of Unitholders.

 

(a)           No Personal Liability.  Except as otherwise required by applicable
law and as expressly set forth in this Agreement, no Unitholder shall have any
personal liability whatsoever in such Person’s capacity as a Unitholder, whether
to the Company, to any of the other Unitholders, to the creditors of the Company
or to any other third party, for the debts, liabilities, commitments or any
other obligations of the Company or for any losses of the Company.  Each
Unitholder shall be liable only to make such Unitholder’s Capital Contribution
to the Company, if applicable, and the other payments provided for expressly
herein.

 

(b)           Return of Distributions.  In accordance with the Act and the laws
of the State of Delaware, a member of a limited liability company may, under
certain circumstances, be required to return amounts previously distributed to
such member.  It is the intent of the Members that no distribution to any Member
pursuant to Article IV shall be deemed a return of money or other property paid
or distributed in violation of the Act.  The payment of any such money or
distribution of any such property to a Member shall be deemed to be a compromise
within the meaning of the Act, and the Member receiving any such money or
property shall not be required to return to any Person any such money or
property.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any Manager or other Member.

 

Section 6.13          Indemnification by the Company.  Subject to the
limitations and conditions provided in this Section 6.13, each Person who was or
is made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or arbitral (each a “Proceeding”), or any appeal in
such a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he, she or it, or a Person of which he,
she or it is the legal representative, is or was a Unitholder, Officer or
Manager shall be indemnified by the Company to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than such law permitted the
Company to provide prior to such amendment) against all judgments, penalties
(including excise and similar taxes and punitive damages), fines, settlements
and reasonable expenses (including reasonable attorneys’ fees and expenses)
actually incurred by such Person in connection with such Proceeding, appeal,
inquiry or investigation, if such Person acted in Good Faith.  Reasonable
expenses incurred by a Person of the type entitled to be indemnified under this
Section 6.13 who was, is or is threatened to be made a named defendant or
respondent in a Proceeding shall be paid by the Company in advance of the final
disposition of the Proceeding upon receipt of an undertaking by or on behalf of
such Person to repay such amount if it shall ultimately be determined that he or
she is not entitled to be indemnified by the Company.  Indemnification under
this Section 6.13 shall continue as to a Person who has ceased to serve in the
capacity which

 

30

--------------------------------------------------------------------------------


 

initially entitled such Person to indemnity hereunder.  The rights granted
pursuant to this Section 6.13 shall be deemed contract rights, and no amendment,
modification or repeal of this Section 6.13 shall have the effect of limiting or
denying any such rights with respect to actions taken or Proceedings, appeals,
inquiries or investigations arising prior to any amendment, modification or
repeal.  It is expressly acknowledged that the indemnification provided in this
Section 6.13 could involve indemnification for negligence or under theories of
strict liability.  The Company hereby acknowledges that certain indemnitees
under this Section 6.13 may have certain rights to indemnification and/or
insurance provided by affiliated investment funds (collectively, “Fund
Indemnitors”) of such indemnitees and the Company intends such Fund Indemnitors
to be secondary to the primary obligation of the Company to indemnify such
indemnitee as provided herein.  The Company hereby agrees (i) that it is the
indemnitor of first resort (i.e., its obligations to indemnitees are primary and
any obligation of the Fund Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by indemnitee are
secondary) for the indemnification obligations provided in this Section 6.13,
(ii) that it shall be required to advance the full amount of expenses incurred
by any indemnitee hereunder and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement (or any
other agreement between the Company and any indemnitee), without regard to any
rights indemnitee may have against the Fund Indemnitors, and, (iii) that it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any and
all claims against the Fund Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof.  The Company further agrees that
no advancement or payment by the Fund Indemnitors on behalf of any indemnitee
with respect to any claim for which such indemnitee has sought indemnification
from the Company shall affect the foregoing and the Fund Indemnitors shall have
a right of contribution and/or be subrogated to the extent of such advancement
or payment to all of the rights of recovery of such indemnitee against the
Company.  The Company and each indemnitee hereunder agree that the Fund
Indemnitors are express third party beneficiaries of the terms of this
Section 6.13.

 

ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF NEW
MEMBERS

 

Section 7.1            Unitholder Withdrawal.  No Unitholder shall have the
power or right to withdraw or otherwise resign or be expelled from the Company
prior to the dissolution and winding up of the Company, except pursuant to a
Transfer permitted under this Agreement of all of such Unitholder’s Units to an
Assignee, a Member or the Company.

 

Section 7.2            Dissolution.

 

(a)           Events.  Subject to Section 6.10 and the Securityholders
Agreement, the Company shall be dissolved and its affairs shall be wound up on
the first to occur of (i) the majority vote of the Board of Managers, or
(ii) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act.

 

(b)           Actions Upon Dissolution.  When the Company is dissolved, the
business and property of the Company shall be wound up and liquidated by the
Board of Managers or, in the event of the unavailability of the Board of
Managers or if the Board of Managers so determine, such Member or other
liquidating trustee as shall be named by the Board of Managers.

 

(c)           Priority.  A reasonable time shall be allowed for the orderly
winding up of the business and affairs of the Company and the liquidation of its
assets pursuant to Section 7.2 to minimize any losses otherwise attendant upon
such winding up.  Notwithstanding the generality of the foregoing, within 120
calendar days after the effective date of dissolution of the Company, the assets
of the Company shall be distributed in the following manner and order: (i) all
debts and obligations of the Company, if any, shall first be paid, discharged or
provided for by adequate reserves; (ii)  amount equal to all payment obligations
of the

 

31

--------------------------------------------------------------------------------


 

Company and the Unitholders pursuant to Section 4.3 of the Securityholders
Agreement shall be paid second, in accordance with Section 4.3 of the
Securityholders Agreement and (iii) the balance shall be distributed to the
Unitholders in accordance with Section 4.1.

 

(d)           Cancellation of Certificate.  On completion of the distribution of
Company assets as provided herein, the Company is terminated, and shall file a
certificate of cancellation with the Secretary of State of the State of
Delaware, cancel any other filings made and take such other actions as may be
necessary to terminate the Company.

 

(e)           Return of Capital.  The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from Company
assets).

 

(f)            Hart-Scott-Rodino.  Notwithstanding any other provision in this
Agreement, in the event the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), is applicable to any Member by reason of the
fact that any assets of the Company will be distributed to such Member in
connection with the dissolution of the Company, the dissolution of the Company
shall not be consummated until such time as the applicable waiting periods (and
extensions thereof) under the HSR Act have expired or otherwise been terminated
with respect to each such Member.

 

Section 7.3            Transfer by Unitholders.  Any Member who shall Transfer
any Units in the Company shall cease to be a Member of the Company with respect
to such Units and shall no longer have any rights or privileges of a Member with
respect to such Units.  Any Member or Assignee who acquires in any manner
whatsoever any Units, irrespective of whether such Person has accepted and
adopted in writing the terms and provisions of this Agreement, shall be deemed
by the acceptance of the benefits of the acquisition thereof to have agreed to
be subject to and bound by all of the terms and conditions of this Agreement
that any predecessor in such Units or other interest in the Company was subject
to or by which such predecessor was bound.  No Member shall cease to be a Member
upon the collateral assignment of, or the pledging or granting of a security
interest in, its entire interest in the Company.  Any Transfer and any related
admission of a Person as a Member in compliance with the provisions of the
Securityholders Agreement and this Agreement shall be deemed effective on such
date that the Transferee or successor in interest complies with the requirements
of the Securityholders Agreement and this Agreement.

 

Section 7.4            Admission or Substitution of New Members.

 

(a)           Admission.  The Board of Managers shall have the right, subject to
Section 7.3, to admit as a Substituted Member or an Additional Member any Person
who acquires an interest in the Company, or any part thereof, from a Member or
from the Company; provided that the Board of Managers shall admit as a
Substituted Member, subject to Section 7.4(b), any Transferee who acquires an
interest in the Company pursuant to an Exempt Employee Transfer, an Exempt TCW
Transfer, an Exempt NYLIM Transfer or an Exempt Individual Transfer. 
Concurrently with the admission of a Substituted Member or an Additional Member,
the Board of Managers shall forthwith (i) amend Schedule B hereto to reflect the
name and address of such Substituted Member or Additional Member and to
eliminate or modify, as applicable, the name and address of the Transferring
Member with regard to the Transferred Units and (ii) cause any necessary papers
to be filed and recorded and notice to be given wherever and to the extent
required showing the substitution of a Transferee as a Substituted Member in
place of the Transferring Member, or the admission of an Additional Member, in
each case, at the expense, including payment of any professional and filing fees
incurred, of such Substituted Member or Additional Member, unless otherwise
determined by the Board of Managers.

 

(b)           Conditions and Limitations.  The admission of any Person as a
Substituted Member or an Additional Member shall be conditioned upon (i) such
Person’s written acceptance and adoption of all

 

32

--------------------------------------------------------------------------------


 

the terms and provisions of this Agreement, either by (A) execution and delivery
of a counterpart signature page to this Agreement countersigned by a Manager on
behalf of the Company or (B) any other writing evidencing the intent of such
Person to become a Substituted Member or an Additional Member and such writing
is accepted by the Board of Managers on behalf of the Company and (ii) (at the
request of the Board of Managers) such Person’s execution and delivery of a
counterpart to the Securityholders Agreement.

 

(c)           Prohibited Transfers.  Other than pursuant to a Company Sale, any
Transfer of a Unit or an Economic Interest shall not be permitted (and, if
attempted, shall be void ab initio) if, in the determination of the Board of
Managers, (i) such a Transfer would cause the Company to become ineligible for
safe harbor treatment under Section 7704 of the Code and Regulations
Section 1.7704-1(h) or otherwise would pose a material risk that the Company
would be a “publicly traded partnership” as defined in Section 7704 of the Code,
or (ii) such Transfer would result in 50 percent or more of the Company’s total
“partnership interests” having been “sold or exchanged” in any 12-month period
(within the meaning of Section 708(b)(1)(B) of the Code) and the resulting
termination of the Company pursuant to Section 708(b)(1)(B) would, in the
determination of the Board of Managers, have a more than immaterial adverse
effect on the Company or the Members.

 

(d)           Effect of Transfer to Substituted Member.  Following the Transfer
of any Unit that is permitted under this Section 7.4, the Transferee of such
Unit shall be treated as having made all of the Capital Contributions in respect
of, and received all of the distributions received in respect of, such Unit,
shall succeed to the Capital Account balance associated with such Unit, shall
receive allocations and distributions under Article IV, Article V and
Section 7.2 in respect of such Unit and otherwise shall become a Substituted
Member entitled to all the rights of a Member with respect to such Unit.

 

Section 7.5            Compliance with Law.  Notwithstanding any other provision
hereof to the contrary, no sale or other disposition of an interest in the
Company may be made except in compliance with all federal, state and other
applicable laws, including federal and state securities laws.  Nothing in this
Section 7.5 shall be construed to limit or otherwise affect any of the
provisions of the Securityholders Agreement or the Management Grant Agreements,
and to the extent any such provisions apply, they are then to be construed as
being incorporated in this Agreement and made a part hereof.

 

Section 7.6            Public Offering.

 

(a)           If the Board of Managers approves, a Qualified IPO, a Qualified
Merger (each as defined in the Securityholders Agreement), or with the consent
of Majority Preferred Stockholders, another initial Public Offering, then,
subject to the Securityholders Agreement and without limiting the rights and
privileges of the Convertible Preferred Stockholders, the Board of Managers also
may authorize, at the time of such Qualified IPO, a Qualified Merger, or Public
Offering or at any time subsequent thereto, without the consent of any Member
and with respect to all or any portion of the Units, a recapitalization of, or a
transaction that effects the recapitalization of, the Company, whether involving
a merger, redemption, contribution of Units, share exchange or otherwise
(including a contribution of the Units to a newly formed corporation or a
Subsidiary of the Company, a distribution of the stock of a Subsidiary of the
Company and/or a liquidation of the Company) (a “Recapitalization”). 
Notwithstanding anything to the contrary herein, in the event that the Board of
Managers authorizes a Recapitalization in accordance with the terms and
conditions hereof, neither the Board of Managers nor any member of the Vestar
Group shall be required to require the dissolution or liquidation of the Company
in connection therewith.  All Unitholders shall take all actions in connection
with the consummation of such Recapitalization as the Board of Managers so
requests, including the voting of any Units as may be necessary to effect such
Recapitalization (including in connection with an amendment to this Agreement),
the approval of a merger or conversion of the Company or one or more of its
Subsidiaries with and into a corporation, and compliance with the requirements
of all laws and Governmental Entities,

 

33

--------------------------------------------------------------------------------


 

exchanges and other self-regulatory organizations that are applicable to, or
have jurisdiction over, such Qualified IPO, a Qualified Merger, or Public
Offering, as applicable.

 

(b)           In the Recapitalization, the Unitholders will receive Common
Stock, or the right to receive Common Stock, in exchange for, or otherwise in
satisfaction of, the Units then held by such Unitholders.  The Common Stock
issued (or the right to be issued Common Stock) to the Unitholders in connection
with any Recapitalization shall be allocated to each Unitholder based on the
dollar amount that such Unitholder would be entitled to receive had an amount
equal to the equity value of Holdings (as implied by the price per share of
Common Stock paid by the public in the Public Offering) been distributed to the
Unitholders pursuant to Section 4.1, after taking into account all prior
Distributions (including any proceeds of any Public Offering) (the “IPO
Consideration”).  For the avoidance of doubt, Section 3.7 of the Securityholders
Agreement shall apply to any Recapitalization.

 

(c)           Notwithstanding anything to the contrary herein, the IPO
Consideration payable pursuant to Section 7.6(b) in respect of the Class M
Units, the Class N Units and the Class O Units shall be paid to each such
Unitholder as follows: (i) each Class M Unitholder in exchange for, or otherwise
in satisfaction of, the Class M Units held by such Unitholder, (ii) each Class N
Unitholder in exchange for, or otherwise in satisfaction of, the Class N Units
held by such Unitholder, and (iii) each Class O Unitholder in exchange for, or
otherwise in satisfaction of, the Class O Units held by such Unitholder, in each
case, shall receive (x) one-third (1/3) of such Person’s IPO Consideration in
the form of cash or Common Stock, as determined by the Board of Managers in its
sole discretion, and (y) two-thirds (2/3) of such Person’s IPO Consideration in
the form of (or arranging for the grant to such Unitholder of) a restricted
stock award or a restricted stock unit award for Common Stock under an equity
compensation plan then effect, taking into account any applicable requirements
of Code Section 409A.

 

(d)           Each Unitholder agrees that any Units not allocated any Common
Stock pursuant to this Section 7.6 shall be forfeited and cancelled without
further consideration effective as of the consummation of the Recapitalization
without the need for any further action by any person; provided that the holders
of any Class MEP Units that are not allocated any Common Stock pursuant to this
Section 7.6 shall be issued options to acquire shares of Common Stock.  The
number of shares of Common Stock and the exercise price therefore granted
pursuant to each such stock option shall substantially replicate the economic
entitlements of the holders of such Units with respect to such Units prior to
such Recapitalization (as determined by the Board of Managers (or the
Compensation Committee) (in its sole discretion)) (giving effect to any dilution
in connection with the issuance of equity and the establishment of equity
incentive plans in connection with such Recapitalization) and to the extent
applicable, shall be subject to vesting, forfeiture and Transfer restrictions
with respect to such stock options and Common Stock issued pursuant thereto that
applied to the applicable Units.

 

(e)           If the Board of Managers approves, a Qualified IPO, or with the
consent of Majority Preferred Stockholders, another initial Public Offering, the
SFRO Preferred Unitholders shall have the right at their written election to
receive Common Stock, in exchange for, or otherwise in satisfaction of, the SFRO
Preferred Units then held by such SFRO Preferred Unitholders (the “Conversion”),
subject to customary “lock-up” periods requested by the managing underwriter for
such offering.  The aggregate number of shares of Common Stock issued to the
SFRO Preferred Unitholders in connection with a Conversion and the number of
such shares to be allocated to each SFRO Preferred Unitholder in connection with
the Conversion will be based on the dollar amount that such SFRO Preferred
Unitholders would be entitled to receive had an amount equal to the equity value
of Holdings (as implied by the price per share of Common Stock paid by the
public in the Public Offering) been distributed to the Unitholders pursuant to
Section 4.1(a), after taking into account all prior Distributions (including any
proceeds of any Public Offering).  For the avoidance of doubt, Section 3.7 of
the Securityholders Agreement shall apply to any Conversion.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX MATTERS

 

Section 8.1            Books and Records; Management Interviews.

 

(a)           Books and Records.  The Company shall keep at its principal
executive office (i) correct and complete books and records of account (which,
in the case of financial records, shall be kept in accordance with GAAP),
(ii) minutes of the proceedings of meetings of the Members, the Board of
Managers and any committee of the Board of Managers, (iii) a current list of the
Managers, directors and officers of the Company and its Subsidiaries and their
respective residence addresses, and (iv) a record containing the names and
addresses of all Members, the total number and class of Units held by each
Member, and the dates when they respectively became the owners of record
thereof.  Any of the foregoing books, minutes or records may be in written form
or in any other form capable of being converted into written form within a
reasonable time.

 

(b)           Inspection of Property.  The Company shall permit any
representative designated by the Vestar Majority Holders, or by any Member that
owns in excess of 1.5% of the aggregate number of the total Preferred Units and
the Class A Units taken together, upon reasonable notice and during normal
business hours and at such other times as such Persons may reasonably request,
for any purpose reasonably related to such Member’s interest as a member of the
Company, to (i) visit and inspect any of the properties of the Company and its
Subsidiaries, (ii) examine any books, minutes and records of the Company and its
Subsidiaries (including business and financial records) and make copies thereof
or extracts therefrom, and (iii) discuss the affairs, finances and accounts of
the Company or any of its Subsidiaries with the directors, officers, key
employees and independent accountants of the Company and its Subsidiaries, in
each case, under such conditions and restrictions (including a confidentiality
undertaking or agreement) as the Board of Managers may reasonably prescribe.

 

Section 8.2            Financial Statements and Other Information.

 

(a)           The Company shall, and shall cause each of its Subsidiaries to,
deliver to each Preferred Member and each Class A Member, for so long as such
Member (X) holds more than 1.5% of the aggregate number of the Preferred Units
and the Class A Units taken together, the items described in this clause (a) or
(Y) is an active employee of the Company, the items described in subclauses
(i) - (iii) of this clause (a):

 

(i)            as soon as available, but in any event within 30 calendar days
after the end of each calendar month in each Fiscal Year, unaudited statements
of income and cash flows of Opco and each of its Subsidiaries for such monthly
period and for the period from the beginning of the Fiscal Year to the end of
such month, and unaudited balance sheets of Opco and each of its Subsidiaries as
of the end of such monthly period, setting forth, in each case, comparisons to
the annual budget for such Fiscal Year and to the corresponding period in the
preceding Fiscal Year, and all such statements shall be prepared in accordance
with GAAP, subject to the absence of footnote disclosures and to normal year-end
adjustments for recurring accruals;

 

(ii)           as soon as available, but in any event within 45 calendar days
after each Fiscal Quarter during each Fiscal Year, unaudited statements of
income and cash flows of Opco and each of its Subsidiaries for such quarterly
period and for the period from the beginning of the Fiscal Year to the end of
such Fiscal Quarter, and unaudited balance sheets of Opco and each of its
Subsidiaries as of the end of such quarterly period, setting forth, in each
case, comparisons to the annual budget for such Fiscal Year and to the
corresponding

 

35

--------------------------------------------------------------------------------


 

period in the preceding Fiscal Year, and all such statements shall be prepared
in accordance with GAAP, subject to the absence of footnote disclosures and to
normal year-end adjustments for recurring accruals, and shall be certified by
the CEO and the CFO.  In addition, such financial statements shall be
accompanied by a brief written summary prepared by the CEO and the CFO which
summarizes performance highlights, lowlights, variances from the annual budget
for such Fiscal Year and the prior year, and an outlook for the ensuing period;

 

(iii)          as soon as available, but in any event within 90 calendar days
after the end of each Fiscal Year, statements of income and cash flows of Opco
and each of its Subsidiaries for such Fiscal Year, and balance sheets of Opco
and each of its Subsidiaries as of the end of such Fiscal Year, setting forth,
in each case, comparisons to the annual budget for such Fiscal Year and to the
preceding Fiscal Year, all prepared in accordance with GAAP, and accompanied by
an opinion, unqualified as to scope or compliance with GAAP, of a nationally
recognized independent accounting firm reasonably acceptable to the Executive
Committee, and certified by the CEO and the CFO;

 

(iv)          at such time as any draft of the annual business plan and budget
is provided to the Board of Managers for its consideration, a copy of such
draft, and, as soon as practicable before the end of each Fiscal Year, a copy of
the annual budget approved by the Board of Managers, including projected income
statement, cash flow and balance sheet, on a monthly basis for the ensuing
Fiscal Year, together with underlying assumptions and a brief qualitative
description of the Company’s plan by the CEO and the CFO in support of such
budget;

 

(v)           promptly, but in any event within 10 calendar days, after the
discovery of any default under any material agreement to which the Company or
any of its Subsidiaries is a party, any condition or event that could reasonably
be expected to result in any material liability under any federal, state or
local statute or regulation relating to public health and safety, worker health
and safety or pollution or protection of the environment or any other material
adverse change, event or circumstance affecting the Company or any Subsidiary
(including the filing of any material litigation against the Company or any
Subsidiary or the existence of any dispute with any Person that involves any
likelihood of such litigation being commenced);

 

(vi)          promptly upon receipt thereof, any additional reports, management
letters or other detailed information concerning material aspects of the
Company’s or such Subsidiary’s operations or financial affairs given to the
Company or any Subsidiary by its independent accountants (and not otherwise
contained in other materials provided hereunder);

 

(vii)         within 10 calendar days after generation thereof, copies of any
internal valuation memoranda or analyses;

 

(viii)        within 10 calendar days after generation thereof, a copy of the
monthly management reporting package delivered to the Board of Managers;

 

(ix)          prior to the transmission thereof to the public, copies of all
press releases and other written statements made available generally by the
Company or any of its Subsidiaries to the public concerning material
developments in the Company’s and its Subsidiaries’ businesses; and

 

36

--------------------------------------------------------------------------------


 

(x)           with reasonable promptness, such other information and financial
data concerning the Company and its Subsidiaries as any Person entitled to
receive information under this Section 8.2(a) may reasonably request.

 

(b)           The Unitholders shall be supplied with all other Company
information necessary to enable each Unitholder to prepare its federal, state
and local income tax returns.

 

(c)           All determinations, valuations and other matters of judgment
required to be made for accounting purposes under this Agreement shall be made
in Good Faith by the Board of Managers and shall be conclusive and binding on
all Unitholders, their Successors in Interest and any other Person, and to the
fullest extent permitted by law, no such Person shall have the right to an
accounting or an appraisal of the assets of the Company or any successor
thereto.

 

Section 8.3            Fiscal Year; Taxable Year.  Each of the Fiscal Year and
the taxable year of the Company shall end on December 31 of each calendar year;
provided that the taxable year of the Company shall end on a different date if
necessary to comply with Section 706 of the Code.

 

Section 8.4            Certain Tax Matters.

 

(a)           Preparation of Returns.  The Board of Managers shall cause to be
prepared all federal, state and local tax returns of the Company for each year
for which such returns are required to be filed and shall cause such returns to
be timely filed.  Except as other provided herein, the Board of Managers shall
determine the appropriate treatment of each item of income, gain, loss,
deduction and credit of the Company and the accounting methods and conventions
under the tax laws of the United States of America, the several states and other
relevant jurisdictions as to the treatment of any such item or any other method
or procedure related to the preparation of such tax returns.  Except as
specifically provided otherwise in this Agreement, the Board of Managers may
cause the Company to make or refrain from making any and all elections permitted
by such tax laws.

 

(b)           Consistent Treatment.  Each Unitholder agrees that it shall not,
except as otherwise required by applicable law or regulatory requirements,
(i) treat, on its individual income tax returns, any item of income, gain, loss,
deduction or credit relating to its interest in the Company in a manner
inconsistent with the treatment of such item by the Company as reflected on the
Form K-1 or other information statement furnished by the Company to such
Unitholder for use in preparing its income tax returns or (ii) file any claim
for refund relating to any such item based on, or which would result in, such
inconsistent treatment.

 

(c)           Duties of the Tax Matters Member.  In respect of an income tax
audit of any tax return of the Company, the filing of any amended return or
claim for refund in connection with any item of income, gain, loss, deduction or
credit reflected on any tax return of the Company, or any administrative or
judicial proceedings arising out of or in connection with any such audit,
amended return, claim for refund or denial of such claim, (A) the Board of
Managers shall direct the Tax Matters Member to act for, and such action shall
be final and binding upon, the Company and all Unitholders, except to the extent
a Unitholder shall properly elect to be excluded from such proceeding pursuant
to the Code, (B) all expenses incurred by the Tax Matters Member in connection
therewith (including attorneys’, accountants’ and other experts’ fees and
disbursements) shall be expenses of, and payable by, the Company, (C) no
Unitholder other than the Tax Matters Member shall have the right to
(1) participate in the audit of any Company tax return, (2) file any amended
return or claim for refund in connection with any item of income, gain, loss,
deduction or credit (other than items which are not partnership items within the
meaning of Section 6231(a)(4) of the Code or which cease to be partnership items
under Section 6231(b)) of the Code reflected on any tax return of the Company,
(3) participate in any administrative or judicial proceedings conducted by the
Company or the Tax Matters Member arising out of or in connection with any such
audit, amended return, claim for refund or

 

37

--------------------------------------------------------------------------------


 

denial of such claim, or (4) appeal, challenge or otherwise protest any adverse
findings in any such audit conducted by the Company or the Tax Matters Member or
with respect to any such amended return or claim for refund filed by the Company
or the Tax Matters Member or in any such administrative or judicial proceedings
conducted by the Company or the Tax Matters Member and (D) the Tax Matters
Member shall keep the Unitholders reasonably apprised of the status of any such
proceeding.  Notwithstanding the previous sentence, if a petition for a
readjustment to any partnership item included in a final partnership
administrative adjustment is filed with a District Court or the Court of Claims
and the IRS has elected to assess income tax against a Member with respect to
that final partnership administrative adjustment (rather than suspending
assessments until the District Court or Court of Claims proceedings become
final), such Member shall be permitted to file a claim for refund within such
period of time as to avoid application of any statute of limitations that would
otherwise prevent the Member from having any claim based on the final outcome of
that review.

 

(d)           Tax Matters Member.  The Company and each Member hereby designate
Vestar V as the initial “tax matters partner” for purposes of
Section 6231(a)(7) of the Code (the “Tax Matters Member”).  The Board of
Managers may remove or replace the Tax Matters Member at any time and from time
to time.

 

(e)           Certain Filings.  Upon the Transfer of an interest in the Company
(within the meaning of the Code), a sale of Company assets or a liquidation of
the Company, the Unitholders shall provide the Board of Managers with
information and shall make tax filings as reasonably requested by the Board of
Managers and required under applicable law.

 

(f)            Prior to July 3, 2022, without the consent of the SFRO Preferred
Unitholders, the Company shall not distribute the SFRO Holdings Stock to a
Unitholder other than an SFRO Preferred Unitholder to the extent such
distribution would cause the SFRO Preferred Unitholders to recognize gain
pursuant to Section 704(c)(1)(B) of the Code.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1            Schedules.  Without in any way limiting the provisions of
Section 8.2, a Manager may from time to time execute on behalf of the Company
and deliver to the Unitholders schedules that set forth the then current Capital
Account balances of each Unitholder and any other matters deemed appropriate by
the Board of Managers or required by applicable law.  Such schedules shall be
for information purposes only and shall not be deemed to be part of this
Agreement for any purpose whatsoever.

 

Section 9.2            Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In the event
of a direct conflict between the provisions of this Agreement and any provision
of the Certificate or any mandatory provision of the Act, the applicable
provision of the Certificate or the Act shall control.

 

Section 9.3            Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
Successors in Interest; provided that no Person claiming by, through or under a
Member (whether as such Member’s Successor in Interest or otherwise), as
distinct from such Member itself, shall have any rights as, or in respect to, a
Member (including the right to approve or vote on any matter or to notice
thereof).

 

Section 9.4            Confidentiality.  By executing this Agreement, each
Member expressly agrees to maintain, for so long as such Person is a Member and
at all times thereafter, the confidentiality of, and not to disclose

 

38

--------------------------------------------------------------------------------


 

to any Person other than the Company, another Member or a Person designated by
the Company or any of their respective financial planners, accountants,
attorneys or other advisors, any information relating to the business, financial
structure, financial position or financial results, clients or affairs of the
Company, or any Subsidiary of the Company that shall not be generally known to
the public, except as otherwise required by applicable law or by any regulatory
or self-regulatory organization having jurisdiction and except in the case of
any Member who is employed by any entity controlled by the Company in the
ordinary course of its duties; provided, however, that to the extent consistent
with applicable law, a Member may provide its customary reports to its
stockholders, limited partners, members or other owners, as the case may be,
regarding its investment in the Company.  Notwithstanding the provisions of this
Section 9.4 to the contrary, in the event that any Member desires to undertake
any Transfer of its Membership Interest permitted by the Securityholders
Agreement, such Member may, upon the execution of a confidentiality agreement
(in form reasonably acceptable to the Company’s legal counsel) by the Company
and any bona fide potential Transferee, disclose to such potential Transferee
(unless such potential Transferee is a direct competitor of the Company or its
Affiliates) information of the sort otherwise restricted by this Section 9.4 if
such Member reasonably believes such disclosure is necessary for the purpose of
Transferring such Membership Interest to the bona fide potential Transferee.

 

Section 9.5            Amendments.  Subject to Section 2.1 and 2.3 of the
Securityholders Agreement, the Board of Managers may, to the fullest extent
allowable under Delaware law, amend or modify this Agreement; provided that if
an amendment or modification (i) changes the order of priority of distributions
to any class of Units relative to any other class of then outstanding Units,
then such class of Members, by majority vote, must approve such amendment or
modification or (ii) changes the rights of the holders of the same class of
Units to share ratably in distributions of such class, then the Members so
differently treated must approve such amendment or modification, provided
further that no amendment may be made to this Agreement that is inconsistent
with the Securityholders Agreement (including the approval rights and
distribution priority of the Majority Preferred Stockholders thereunder or that
would otherwise derogate the Convertible Preferred Stockholders rights and
privileges under the Securityholders Agreement or the Certificate of
Designations) without the approval of the Majority Preferred Stockholders, and
provided further that no amendment shall be effective without the consent of
each Member that would be adversely affected by such amendment if such amendment
(a) modifies the limited liability of a Member, or (b) amends this Section 9.5. 
For the avoidance of doubt the Board of Managers may amend this Agreement
without the consent of any class of Members in order to provide for the creation
and/or issuance of, any other class of units or other securities (whether of an
existing or new class) that was issued in accordance with the Securityholders
Agreement and approved in accordance with this Agreement, including Section 6.10
hereof, and to make any such other amendments as it deems necessary or desirable
to reflect such additional issuances and to add parties to this Agreement as
contemplated by this Agreement.

 

Section 9.6            Notices.  Whenever notice is required or permitted by
this Agreement to be given, such notice shall be in writing and shall be given
to any Member at such Member’s address or facsimile number shown in the
Company’s books and records, or, if given to the Company, at the following
address:

 

21st Century Oncology Investments, LLC
c/o Vestar Capital Partners V, L.P.
245 Park Avenue
41st Floor
New York, NY 10167
Attention: [          ]
Facsimile: [          ]

 

and

 

21st Century Oncology, Inc.
2234 Colonial Boulevard
Fort Myers, FL 33907

 

39

--------------------------------------------------------------------------------


 

Attention: [          ]
Facsimile: [          ]

 

with a copy (which shall not constitute notice to the Company) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: [          ]
Facsimile: [          ]

 

and

 

Shumaker, Loop & Kendrick, LLP
101 East Kennedy Boulevard
Suite 2800
Tampa, Florida 33602
Attn: [          ]
Facsimile: [          ]

 

Each proper notice shall be effective upon any of the following: (a) personal
delivery to the recipient, (b) when sent by facsimile to the recipient (with
confirmation of receipt), (c) one Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid) or (d) three Business
Days after being deposited in the mails (first class or airmail postage
prepaid).

 

Section 9.7            Counterparts.  This Agreement may be executed
simultaneously in two or more separate counterparts, any one of which need not
contain the signatures of more than one party, but each of which shall be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto.

 

Section 9.8            Power of Attorney.  Each Member hereby irrevocably
appoints each Manager as such Member’s true and lawful representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead,
(a) to make, execute, sign and file all instruments, documents and certificates
which, from time to time, may be required to set forth any amendment to this
Agreement or which may be required by this Agreement or by the laws of the
United States of America, the State of Delaware or any other state in which the
Company shall determine to do business, or any political subdivision or agency
thereof and (b) to execute, implement and continue the valid and subsisting
existence of the Company or to qualify and continue the Company as a foreign
limited liability company in all jurisdictions in which the Company may conduct
business.  No Manager, as representative and attorney-in-fact, however, shall
have any rights, powers or authority to amend or modify this Agreement when
acting in such capacity, except as expressly provided herein.  Such power of
attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the subsequent withdrawal from the Company of
any Member for any reason and shall survive and shall not be affected by the
disability or incapacity of such Member.

 

Section 9.9            Entire Agreement.  This Agreement, and the other
documents and agreements referred to herein or entered into concurrently
herewith embody the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein; provided that such other
agreements and documents shall not be deemed to be a part of, a modification of
or an amendment to this Agreement.  There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.  Notwithstanding any other provision in this Agreement, wherever a
conflict exists between this Agreement and the Securityholders Agreement, the
provisions of the Securityholders Agreement shall control, but solely to the
extent of

 

40

--------------------------------------------------------------------------------


 

such conflict.  For the avoidance of doubt, the Preferred Unitholders
acknowledge and agree that, effective as of the effectiveness of this Agreement,
the Unpaid Preferred Return (as defined in the Prior Agreement) is $0.

 

Section 9.10          Arbitration.

 

(a)           Any dispute with regard to this Agreement that is not resolved by
mutual agreement, other than as provided in Section 9.10(b), shall be resolved
by binding arbitration before the American Arbitration Association (“AAA”) in
New York City pursuant to the rules of AAA.  The arbitration shall be governed
by the United States Arbitration Act, 9 U.S.C. §§1-16 and shall be conducted in
accordance with the rules and procedures of AAA.  Any judgment upon the reward
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator’s decision shall set forth a reasoned basis for any
award of damages or findings of liability.  The arbitrator shall not have the
power to award damages in excess of actual compensatory damages and shall not
multiply actual damages or award punitive damages, and each party hereby
irrevocably waives any claim to such damages.  The costs of AAA and the
arbitrator shall be borne by the Company.  Each party shall bear its own costs
(including, without limitation, legal fees and fees of any experts) and
out-of-pocket expenses.

 

(b)           The parties hereby agree and stipulate that in the event of any
breach or violation of this Agreement by any other party hereto, either
threatened or actual, the non-breaching parties’ rights shall include, in
addition to any and all other rights available to any such non-breaching party
at law or in equity, the right to seek and obtain any and all injunctive relief
or restraining orders available to it in courts of proper jurisdiction, so as to
prohibit, bar, and restrain any and all such breaches or violations by any other
party hereto.  Each of the parties hereto further agrees that no bond need be
filed in connection with any request by any other party hereto for a temporary
restraining order or for temporary or preliminary injunctive relief.

 

Section 9.11          Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.

 

Section 9.12          Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Section 9.13          Securityholders Agreement. In case of any inconsistency
between the terms of this Agreement and the Securityholders Agreement, the terms
of the Securityholders Agreement shall govern.

 

Section 9.14          Creditors and Third Party Beneficiaries.  None of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditors of the Company or any of its Affiliates, and no creditor who makes a
loan to the Company or any of its Affiliates may have or acquire (except
pursuant to the terms of a separate agreement executed by the Company in favor
of such creditor) at any time as a result of making the loan any direct or
indirect interest in Company profits, losses, distributions, capital or property
other than as a secured creditor. The Majority Preferred Stock Holders are
express third party beneficiaries of this Agreement.

 

41

--------------------------------------------------------------------------------


 

Section 9.15          Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

Section 9.16          Further Action.  The parties agree to execute and deliver
all documents, provide all information and take or refrain from taking such
actions as may be necessary or appropriate to achieve the purposes of this
Agreement.

 

Section 9.17          Delivery by Facsimile or Email.  This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

 

Section 9.18          30% Rule Compliance.

 

(a)           Notwithstanding any other provision of this Agreement, no CPPIB
Entity (each, an “Applicable Entity”) will be required or permitted to make any
investment in any Group Entity that would be reasonably expected to cause any
such Applicable Entity to be in breach of or to contravene the 30% Rule (as
supported by the written opinion of external legal counsel to such Applicable
Entity at its own cost).

 

(b)           The Group Entities and the Members will co-operate with the
relevant Applicable Entities (to the extent commercially reasonable and provided
that one or more of the Applicable Entities agree to reimburse the Members for
all reasonable out-of-pocket costs or expenses incurred by them, if any, in
respect of any such cooperation, excluding the cost of acquiring any securities)
to assist the Applicable Entities to comply with the 30% Rule in relation to
their investment in any Group Entity. In furtherance of the foregoing, prior to
the completion of any initial Public Offering, each Member agrees to take any
action or step reasonably requested by any Applicable Entity, including, without
limitation, a change in the authorized capital of a Group Entity, that is
necessary to avoid any breach or potential breach of the 30% Rule, or any
amendment or replacement of that rule, including, without limitation, any breach
or potential breach arising in connection with the potential exercise of any
rights of first refusal or first offer, any pre-emptive rights, any right or
obligation to transfer or exchange securities (including in connection with but
prior to the completion of any Public Offering (including a Qualified IPO), the
issuance of Equity Securities in any merger or other business combination
(including a Qualified Merger), or any option, warrant or other right or
obligation to purchase or acquire securities (including upon conversion of the
Convertible Preferred Stock), in each case existing or arising under this
Agreement or otherwise in relation to any Group Entity. Notwithstanding anything
contained in this Section 9.18, no Member shall be required to take any action
or step that has, or would reasonably be likely to have, a material adverse
effect on such Member, or that would reduce its ownership percentage in the
Company.

 

(c)           The Group Entities agree that they will co-operate with any
Applicable Entity (including, for greater certainty, following the completion of
an initial Public Offering by Holdings (including a Qualified IPO)) and use
reasonable efforts to provide such information or certifications as may
reasonably be required by the Applicable Entities in the event the Applicable
Entities make an application to the Ontario Securities Commission for a
discretionary order providing a prospectus exemption from applicable Canadian
securities laws to facilitate the resale of Registrable Securities (as defined
in the Securityholders Agreement)

 

42

--------------------------------------------------------------------------------


 

or any securities issued in any merger or other business combination involving
Holdings (including a Qualified Merger).

 

[END OF PAGE]

 

43

--------------------------------------------------------------------------------